                                                                       Date Filed: 10/20/2020 2:23 PM
          Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 1 of 73
                                                                                                         District Court - Cambridge
                                                                                                                   Docket Number:




                             COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX COUNTY, SS.                                              CAMBRIDGE DISTRICT COURT
 ____________________________________
                                       )
    ROBERT A. DOANE,                   )
                                       )
                          Plaintiff,   )                                     Docket #: ___________
    v.                                 )
                                       )
                                       )
    TOCO WARRANTY CORP.,               )
                                       )                                           COMPLAINT
    WARRANTECH AUTOMOTIVE, INC, )
                                       )
    WESCO INSURANCE COMPANY,           )
                                       )
    JOHN and/or JANE DOE(s) 1-100, and )
                                       )
    XYZ Companies 1-100.               )
                                       )
                          Defendants. )
                                       )

                                               INTRODUCTION
1.         As was forcefully stated by Senator Hollings, the sponsor of the Federal Telephone
Consumer Protection Act (“TCPA”), “[c]omputerized calls are the scourge of modern civilization.
They wake us up in the morning; they interrupt our dinner at night; they force the sick and elderly
out of bed; they hound us until we want to rip the telephone right out of the wall.” 137 Cong. Rec.
30,821–30,822 (1991). A new report, spotted by the Washington Post, reveals that Americans
received 26.3 billion robocalls in 2018, up 46 percent from 2017.1 The FTC reports that in 2019, it
received 5.4 million complaints about unwanted calls, 71% of which were robocalls.2

2.         Robert A. Doane’s (“Plaintiff”), cellphone number is registered on the federal and
Massachusetts do-not-call registries. Plaintiff is the primary caretaker and power of attorney for
his elderly parents and stepmother with dementia, he has several other responsibilities requiring


1
 https://www.washingtonpost.com/technology/2019/01/29/report-americans-got-billion-robocalls-last-year-up-
percent/?noredirect=on
2
    https://www.consumer.ftc.gov/blog/2019/10/what-do-not-call-complaints-are-telling-us



                                                   Page 1 of 28
                                                                    Date Filed: 10/20/2020 2:23 PM
       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 2 of 73
                                                                                                      District Court - Cambridge
                                                                                                                Docket Number:




his focus and attention, and he has a medical condition causing chronic pain and a sleep disorder,
often requiring sleep during the day. Plaintiff does not want to be bothered by unsolicited sales
calls, as he has clearly expressed to the world, since such calls cause him substantial disruption
and harm. Yet, defendant Toco Warranty Corp. (“Toco Warranty”), through what appear to be foreign
telemarketing agents, repeatedly called Plaintiff’s cellphone, not less than seven (7) times, while
concealing their true identity, and using other illegal and deceptive means, e.g., automatic telephone
dialing systems (“ATDS”), and fake caller identifications. The only way Plaintiff could identify the
offenders was to feign interest, after which Toco Warranty called directly exclusively on behalf of
defendants Warrantech Automotive, Inc. (“Warrantech”) and Wesco Insurance Company (“Wesco”),
exposing these Defendants as responsible.

3.      Defendant Toco Warranty called Plaintiff directly a total of seventeen (17) times, without
consent. Plaintiff sent defendants Toco Warranty and Warrantech demand letters. Astonishingly, Toco
Warranty responded alleging Plaintiff provided his consent to be called on their website without any
basis to support such an allegation. In fact, Plaintiff did not provide his consent on Toco Warranty’s
website. When Plaintiff asked Toco Warranty for specifics regarding the allege consent, they provided
an IP address and email, neither of which was Plaintiff’s In fact, the IP address was from an
anonymizer, and the email was not even valid. If in fact such alleged consent was actually generated,
someone posed as Plaintiff, as a proactive means to fraudulently defend against anyone who complains.

4.      The Defendants’ conspired to engage in and benefited from the illegal telemarketing, and the
Defendants’ conduct was wrongful, illegal, harassing, caused Plaintiff interruption, continuing
frustration, distress, and their proffered claim of an opt in in response to Plaintiff’s complaint is
fraudulent, unfair and deceptive, and in any event, as it is alleged, is insufficient as a defense.

                                SUMMARY OF RELIEF SOUGHT

5.      Plaintiff seeks from the Defendants actual, statutory, and punitive damages for knowing and
willful violations of the Telephone Consumer Protection Act, 47 U.S.C. §227, et seq. (“TCPA”), the
Massachusetts Telephone Solicitation Act, G.L. c 159C, et seq. (“MTSA”), actual damages for
invasion of privacy and intrusion upon seclusion, in violations of G.L. c. 214, § 1B, et seq., violations
of the Massachusetts Consumer Protection Act, G.L. c. 93A, et seq. (“MCPA”), civil conspiracy, and
in the alternative, negligent hiring and retention.


                                               Page 2 of 28
                                                                     Date Filed: 10/20/2020 2:23 PM
        Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 3 of 73
                                                                                                                      District Court - Cambridge
                                                                                                                                Docket Number:




                LEGAL BASIS FOR THE FEDERAL TELEMARKETING CLAIMS

6.       In 1991, Congress enacted the TCPA to regulate the explosive growth of the telemarketing
industry. In doing so, Congress recognized that “[u]nrestricted telemarketing…can be an intrusive
invasion of privacy…” Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243 § 2(5)
(1991) (codified at 47 U.S.C. § 227).

7.       Specifically, the TCPA restricts telephone solicitations (i.e., telemarketing) and the use of
automated telephone equipment. The TCPA limits the use of automatic dialing systems, artificial
or prerecorded voice messages, SMS text messages, and fax machines. It also specifies several
technical requirements for fax machines, autodialers, and voice messaging systems—principally
with provisions requiring identification and contact information of the entity using the device to
be contained in the message.

8.       In its initial implementation of the TCPA rules, the FCC included an exemption to its
consent requirement for prerecorded telemarketing calls. Where the caller could demonstrate an
“established business relationship” with a customer, the TCPA permitted the caller to place pre-
recorded telemarketing calls to residential lines. The new amendments to the TCPA, effective
October 16, 2013, eliminated the established business relationship exemption. Therefore, all pre-
recorded telemarketing calls to residential lines and wireless numbers violate the TCPA if the
calling party does not first obtain express written consent from the called party.

9.       As of October 16, 2013, unless the recipient has given prior express written consent,3 the
TCPA and Federal Communications Commission (“FCC”) regulations promulgated pursuant to
the TCPA mandate the follow:

         (i)           Prohibits solicitors from calling residences before 8 a.m. or after 9 p.m.,
                       local time.

         (ii)          Requires solicitors provide their name, the name of the person or entity
                       on whose behalf the call is being made, and a telephone number or
                       address at which that person or entity may be contacted.

3
 Prior express written consent means “an agreement, in writing, bearing the signature of the person called that clearly
authorizes the seller to deliver or cause to be delivered to the person called advertisements or telemarketing messages using
an automatic telephone dialing system or an artificial or prerecorded voice, and the telephone number to which the signatory
authorizes such advertisements or telemarking messages to be delivered.” 47 C.F.R. § 64.1200(f)(8)


                                                      Page 3 of 28
                                                                    Date Filed: 10/20/2020 2:23 PM
       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 4 of 73
                                                                                                District Court - Cambridge
                                                                                                          Docket Number:




        (iii)      Prohibits solicitations to residences that use an artificial voice or a
                   recording.

        (iv)       Prohibits any call or text made using automated telephone equipment or
                   an artificial or prerecorded voice to a wireless device or telephone.

        (v)        Prohibits any call made using automated telephone equipment or an
                   artificial or prerecorded voice to an emergency line (e.g., “911”), a
                   hospital emergency number, a physician’s office, a hospital/health care
                   facility/elderly room, a telephone, or any service for which the recipient
                   is charged for the call.

        (vi)       Prohibits autodialed calls that engage two or more lines of a multi-line
                   business.

        (vii)      Prohibits unsolicited advertising faxes.

        (viii)     Prohibits certain calls to members of the Do-Not-Call Registry.

10.     Furthermore, in 2008, the FCC held that “a creditor on whose behalf an autodialed or
prerecorded message call is made to a wireless number bears the responsibility for any violation
of the Commission’s rules.” In re Rules and Regulations Implementing the TCPA, Declaratory
Ruling on Motion by ACA International for Reconsideration, 23 FCC Rcd. 559, 565, ¶ 10 (Jan. 4,
2008); Birchmeier v. Caribbean Cruise Line, Inc., 2012 WL 7062748 (Dec. 31, 2012).

11.     Accordingly, an entity can be liable under the TCPA for a call made on its behalf, even if
the entity did not directly place the call. Under those circumstances, the entity is deemed to have
initiated the call through the person or entity.

12.     There are just a handful of elements need to be proven for violations of the Do Not Call
provision of the TCPA.

13.     More Than One Call within Any 12-Month Period. 47 U.S.C. § 227(c) provides that any
“person who has received more than one telephone call within any 12-month period by or on behalf of
the same entity in violation of the regulations prescribed under this subsection may” bring a private
action based on a violation of said regulations, which were promulgated to protect telephone
subscribers’ privacy rights to avoid receiving telephone solicitations to which they object.




                                             Page 4 of 28
                                                                    Date Filed: 10/20/2020 2:23 PM
       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 5 of 73
                                                                                               District Court - Cambridge
                                                                                                         Docket Number:




14.    Calls to Phones on the Do Not Call List. The TCPA’s implementing regulation—47 C.F.R.
§ 64.1200(c)—provides that “[n]o person or entity shall initiate any telephone solicitation” to “[a]
residential telephone subscriber who has registered his or her telephone number on the national
do-not-call registry of persons who do not wish to receive telephone solicitations that is maintained
by the federal government.” See 47 C.F.R. § 64.1200(c).

15.    Including Wireless Lines on the Do Not Call List. Owners of wireless telephone numbers (aka
mobile or cellular phones) receive the same protections from the Do Not Call provision as owners or
subscribers of wireline (“landline”) phone numbers. 47 C.F.R. § 64.1200(e), provides that 47 C.F.R.
§§ 64.1200(c) and (d) “are applicable to any person or entity making telephone solicitations or
telemarketing calls to wireless telephone numbers to the extent described in the Commission’s Report
and Order, CG Docket No. 02-278, FCC 03-153, ‘Rules and Regulations Implementing the Telephone
Consumer Protection Act of 1991,’” which the Report and Order, in turn, provides as follows:

       The Commission’s rules provide that companies making telephone solicitations to
       residential telephone subscribers must comply with time of day restrictions and
       must institute procedures for maintaining do-not-call lists. For the reasons
       described above, we conclude that these rules apply to calls made to wireless
       telephone numbers. We believe that wireless subscribers should be afforded the
       same protections as wireline subscribers.

16.    The Affirmative Defense of Prior Express Consent. The Ninth Circuit has defined “express
consent” to mean “clearly and unmistakably stated.” Satterfield v. Simon & Schuster, Inc., 569
F.3d 946, 955 (9th Cir. 2009) (“Satterfield”)). “Prior express consent is an affirmative defense for
which the defendant bears the burden of proof.” See Grant v. Capital Management Services, L.P.,
2011 WL 3874877, at *1, n.1. (9th Cir. Sept. 2, 2011) (“express consent is not an element of a
TCPA plaintiff’s prima facie case, but rather is an affirmative defense for which the defendant
bears the burden of proof”); see also Robbins v. Coca-Cola Company, No. 13-cv-132, 2013 WL
2252646, at *2 (S.D. Cal. May 22, 2013).

17.    Telemarketers Must Maintain a List of Persons Requesting Not to Receive Calls. 47 C.F.R.
§ 64.1200(d) further provides that “[n]o person or entity shall initiate any call for telemarketing
purposes to a residential telephone subscriber unless such person or entity has instituted procedures
for maintaining a list of persons who request not to receive telemarketing calls made by or on behalf
of that person or entity.” The procedures instituted must meet the following minimum standards:


                                           Page 5 of 28
                                                                   Date Filed: 10/20/2020 2:23 PM
      Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 6 of 73
                                                                                                District Court - Cambridge
                                                                                                          Docket Number:




       (1) Written policy. Persons or entitles making calls for telemarketing purposes
           must have a written policy, available upon demand, for maintaining a do-not-
           call list.

       (2) Training of personnel engaged in telemarketing. Personnel engaged in any
           aspect of telemarketing must be informed and trained in the existence and use
           of the do-not-call list.

       (3) Recording, disclosure of do-not-call requests. If a person or entity making a call
           for telemarketing purposes (or on whose behalf such a call is made) receives a
           request from a residential telephone subscriber not to receive calls from that
           person or entity, the person or entity must record the request and place the
           subscriber’s name, if provided, and telephone number on the do-not-call list at
           the time the request is made. Persons or entities making calls for telemarketing
           purposes (or on whose behalf such calls are made) must honor a residential
           subscriber’s do-not-call request within a reasonable time from the date such
           request is made. This period may not exceed thirty days from the date of such
           request…

       (4) Identification of sellers and telemarketers. A person or entity making a call for
           telemarketing purposes must provide the called party with the name of the
           individual caller, the name of the person or entity on whose behalf the call is
           being made, and a telephone number or address at which the person or entity
           may be contacted. The telephone number provided may not be a 900 number or
           any other number for which charges exceed local or long distance transmission
           charges.

       (5) Affiliated persons or entities. In the absence of a specific request by the
           subscriber to the contrary, a residential subscriber’s do-not-call request shall
           apply to the particular business entity making the call (or on whose behalf a call
           is made) and will not apply to affiliated entities unless the consumer reasonably
           would expect them to be included given the identification of the caller and the
           product being advertised.

       (6) Maintenance of do-not-call lists. A person or entity making calls for
           telemarketing purposes must maintain a record of a consumer’s request not to
           receive further telemarketing calls. A do-not-call request must be honored for 5
           years from the time the request is made.

      LEGAL BASIS FOR THE MASSACHUSETTS TELEMARKETING CLAIMS

18.    In 2002, Massachusetts enacted the Telemarketing Solicitation Act, G. L. c. 159C, inserted
by St. 2002, c. 265, § 1 (“MTSA”)




                                           Page 6 of 28
                                                                    Date Filed: 10/20/2020 2:23 PM
       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 7 of 73
                                                                                                   District Court - Cambridge
                                                                                                             Docket Number:




19.     As the Supreme Judicial Court noted, “We presume that the Massachusetts Legislature was
aware of the TCPA when it enacted G. L. c. 159C, which itself regulates telemarketing
solicitation… General Laws c. 159C, § 13, provides that the ‘remedies, duties, prohibitions and
penalties provided in this chapter shall not be exclusive and shall be in addition to all other causes
of action, remedies and penalties provided by law.’ ‘[O]ther causes of action, remedies, and
penalties’ would surely encompass violations of Federal law.”

20.     Calls registered with the FTC are automatically included in the Massachusetts do-not-call
registry subject to the MTSA, G.L. c. 159C §7.

21.     The MTSA states that “A telephone solicitor shall not make or cause to be made an
unsolicited telephonic sales call to a consumer: (i) if the consumer's name and telephone number
appear on the then current quarterly no sales solicitation calls listing made available by the office
under section 2; (ii) to be received between the hours of 8:00 p.m. and 8:00 a.m., local time, at the
consumer's location; (iii) in the form of electronically transmitted facsimiles; or (iv) by use of a
recorded message device.” G.L. c. 159C § 3.

22.     The MTSA also prohibits spoofing, which displaces an actual caller ID with a false one.
Specifically, the MTSA states in relevant part, “[n]o telephone solicitor shall intentionally cause
to be installed or shall intentionally use a blocking device or service to circumvent a consumer's
use of a call identification service or device. G.L. c. 159C § 4.

23.     The MTSA further states in relevant part, “A person who has received more than 1
unsolicited telephonic sales call within a 12–month period by or on behalf of the same person or
entity in violation of this chapter may: (i) bring an action to enjoin the violation; (2) bring an action
to recover for actual monetary loss from such knowing violation or to receive not more than $5,000
in damages for such knowing violation, whichever is greater; or (iii) bring both such actions.” G.L.
c. 159C § 8(b).

24.     The regulations promulgated under the MTSA, 201 CMR 12, require telemarketers to
Massachusetts residents to register with the Office of Consumer Affairs and Business Regulation
before making telephone solicitations to Massachusetts residents, and without so registering, such




                                             Page 7 of 28
                                                                    Date Filed: 10/20/2020 2:23 PM
       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 8 of 73
                                                                                                        District Court - Cambridge
                                                                                                                  Docket Number:




solicitations violate the MTSA. In fact, without so registering, it is not even possible to obtain the
Massachusetts do-not-call registry, to ensure solicitations are not made to those on it.

25.     The regulations promulgated under the MTSA state in relevant part that “[a]ll telephone
solicitors engaging in unsolicited telephonic sales calls of Massachusetts consumers must institute
procedures for honoring the list of Massachusetts consumers who have elected not to receive
unsolicited telephonic sales calls in compliance with G.L. c. 159C and 201 CMR 12.00 et seq.”
201 CMR 12.02 (6).

26.     The regulations promulgated under the MTSA also state in relevant part, “[a]ll telephone
solicitors engaging in unsolicited telephonic sales calls of Massachusetts consumers shall, at the
beginning of such call, disclose [(b) the correct name of the telemarketing company that employs
the individual telemarketer who is making the call; [and] (c) the correct name of the ultimate seller
whose goods or services are being offered by means of the telemarketing call] … within the first
minute of a telephonic sales call …” 201 CMR 12.02 (7).

         CONSENT MUST COMPLY WITH THE E-SIGN ACT AND THE UETA

27.     The FCC recognized, pursuant to the E-SIGN Act, consent obtained via an “email, Web
site form, text message, telephone keypress, or voice recording” is sufficient so long as the other
requirements (e.g. mandatory disclosures, identification of the phone number, clear authorization
by the person providing consent, etc.) are met. 77 Fed. Reg. 34233 (June 11, 2012).

28.     The Uniform Electronic Transactions Act (“UETA”), 4 enacted by forty-seven states,
including Massachusetts (G.L. c. 110G) validated the use of an “electronic signature,” which is
defined as “an electronic sound, symbol, or process attached to or logically associated with a record
and executed or adopted by a person with the intent to sign the record.” UETA § 2(8).5

29.     The UETA, and G.L. c. 110 provides that:

        (a) An electronic record or electronic signature is attributable to a person if it was
            the act of the person. The act of the person may be shown in any manner,

4
 Available at http://www.uniformlaws.org/shared/docs/electronicẗransactions/ueta_final_99.pdf
5
 Those states that have not adopted the UETA (such as Illinois and New York) have implemented similar statutes
validating e-signatures.


                                               Page 8 of 28
                                                                    Date Filed: 10/20/2020 2:23 PM
       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 9 of 73
                                                                                                    District Court - Cambridge
                                                                                                              Docket Number:




            including a showing of the efficacy of any security procedure applied to
            determine the person to which the electronic record or electronic signature was
            attributable.

        (b) The effect of an electronic record or electronic signature attributed to a person
            under subsection (a) is determined from the context and surrounding
            circumstances at the time of its creation, execution, or adoption, including the
            parties’ agreement, if any, and otherwise as provided by law.

            UETA § 9; G.L. c. 110G § 9 (emphasis added).

30.     As defined, a “Security procedure” means a procedure employed for the purpose of verifying
that an electronic signature, record, or performance is that of a specific person or for detecting changes
or errors in the information in an electronic record. The term includes a procedure that requires the use
of algorithms or other codes, identifying words or numbers, encryption, or callback or other
acknowledgment procedures. UETA § 2(14); G.L. c. 110G § 2

31.     There are many methods lead providers can use to verify that the party signing a web-based
consent form is in fact who they say they are, assuming there is a desire to, as opposed to a desire
not to be complaint in order to create fraudulent consents as a proactive (and fraudulent) defense.

                                           THE PARTIES
32.     The allegations of paragraphs 1 through 31 of this Complaint are realleged and
incorporated by reference.

33.     Plaintiff, Robert A. Doane (“Plaintiff”), is an individual residing at 21 New Lane, West
Tisbury, Massachusetts, 02575, with an all season mailing at 103 Prospect Street, Wakefield,
Massachusetts, 01880, where he may at all times be served.

34.     Defendant Toco Warranty Corp. (“Toco Warranty”), was at all time relevant a business
organized under the laws of Delaware, with a principle office located at 8501 Fallbrook Avenue,
Suite 225, West Hills, CA 91304, also registered as a foreign in Massachusetts. Toco’s registered
agent designated to accept service in Massachusetts is Corporation Service Company, 84 State
Street, Boston, MA 02109.

35.     Defendant Warrantech Automotive, Inc. (“Warrantech”) was at all times relevant a
business organized under the laws of Connecticut, with a principle office located at 909 Third Ave,


                                              Page 9 of 28
      Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 10 of Date
                                                                    73 Filed: 10/20/2020 2:23 PM
                                                                                                 District Court - Cambridge
                                                                                                           Docket Number:




33th Floor, New York, NY 10022, also registered as a foreign in Massachusetts. Warrantech’s
registered agent to accept service in Massachusetts is Corporation Service Company, 84 State
Street, Boston, MA 02109.

36.    Defendant Wesco Insurance Company (“Wesco”), was at all times relevant a business
organized under the laws of Delaware with a principle office located at 59 Maiden Lane, 43rd
Floor, New York, NY. Wesco’s registered agent to accept service is Corporation Service
Company, 251 Little Falls Drive, Wilmington, DE 19808.

37.    Plaintiff does not yet know the identity of those employees/agents that had direct, personal
participation in or personally authorized the conduct found to have violated the MTSA and other
statutes herein and were not merely tangentially involved. Upon discovering these identities, this
Complaint will be amended accordingly, as numerous District Courts have found, with respect to
similar claims that individual officers/principals of corporate entities may be personally liable
(jointly and severally) if they had direct, personal participation in or personally authorized the
conduct found to have violated the statute, and were not merely tangentially involved. Texas v.
American Blastfax, Inc., 164 F.Supp.2d 892, 899 (W.D. Tex. 2001) (“American Blastfax”);
Sandusky Wellness Center, LLC v. Wagner Wellness, Inc., 2014 WL 1333472, at * 3 (N.D. Ohio
March 28, 2014); Maryland v. Universal Elections, 787 F.Supp.2d 408, 415-16 (D.Md. 2011)
(“Universal Elections”); Baltimore-Washington Tel Co. v. Hot Leads Co., 584 F.Supp.2d 736, 745
(D.Md. 2008); Covington & Burling v. Int’l Mktg. & Research, Inc., 2003 WL 21384825, at *6
(D.C.Super Apr. 17, 2003); Chapman v. Wagener Equities, Inc. 2014 WL 540250, at *16-17
(N.D.Ill. Feb. 11, 2014); Versteeg v. Bennett, Deloney & Noyes, P.C., 775 F.Supp.2d 1316, 1321
(D.Wy.2011) (“Versteeg”). Upon learning of the identities of said individuals, Plaintiff will move
to amend to name the individuals as defendants.

38.    Whenever in this complaint it is alleged that the Defendants committed any act or omission,
it is meant that this Defendants’ officers, directors, vice-principals, agents, servants, or employees,
subsidiaries, or affiliates committed such act or omission and that at the time such act or omission
was committed, it was done with the full authorization, ratification or approval of Defendants or
was done in the routine normal course and scope of employment of the Defendants’ officers,
directors, vice-principals, agents, servants, or employees.



                                            Page 10 of 28
      Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 11 of Date
                                                                    73 Filed: 10/20/2020 2:23 PM
                                                                                                District Court - Cambridge
                                                                                                          Docket Number:




39.    Defendant(s), John Doe(s) and Jane Doe(s) (“Jane Doe(s) and/or John Doe(s)”) 1-10 are
unknown individuals residing at an unknown address. Upon discovering their true identities this
complaint will be amended to reflect same.

40.    Defendant(s), XYZ Company(ies), is one or more unknown companies. Upon discovering
their identity(ies) this complaint will be amended to reflect same.

                                 JURISDICTION AND VENUE
41.    The allegations of paragraphs 1 through 40 of this Complaint are realleged and
incorporated by reference.

42.    This Court has subject matter jurisdiction because the claims in this Complaint arise under
Massachusetts law. As to the TCPA, this federal statute provides that “[a] person or entity may, if
otherwise permitted by the laws or rules of court of a [s]tate, bring in an appropriate court of that
[s]tate” an action to enforce the statute. See also Mulhern v. MacLeod, 441 Mass. 754. This court
therefore has subject matter jurisdiction of the claims arising under the TCPA.

43.    This Court also has separate personal jurisdiction over any out-of-state defendants for those
claims arising under the Massachusetts Telemarketing Solicitation Act, G.L. c. 159C et seq., because
“[a] court of the Commonwealth may exercise personal jurisdiction over a nonresident or his executor
or administrator as to an action or proceeding authorized by [G.L. c. 159C § 12].”

44.    This Court has general personal jurisdiction, because at all times relevant the defendants had
continuous and systematic general business contacts with Massachusetts directly and through their
agents, and this Court has specific personal jurisdiction under the Massachusetts Long Arm Statute,
G.L c. 223A, because the defendants directly and through their agents: (a) transacted business in
Massachusetts; and/or (b) contracted to supply services and things in Massachusetts; and/or (c) caused
tortuous injury by acts and omissions in Massachusetts; and/or (d) caused tortuous injury in
Massachusetts by acts and omissions outside Massachusetts in the course of regularly doing and
soliciting business, and engaging in other persistent course of conduct while deriving substantial
revenue from those goods used and consumed and services rendered in Massachusetts.

45.    Plaintiff has a residence in Wakefield, and a residence in West Tisbury, and lives and
spends about an equal time in both places. For venue purposes, Plaintiff may file based on either


                                           Page 11 of 28
      Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 12 of Date
                                                                    73 Filed: 10/20/2020 2:23 PM
                                                                                                     District Court - Cambridge
                                                                                                               Docket Number:




of his residences. Bolton v. Krantz, 54 Mass. App. Ct. 193, 764 N.E.2d 878 (2002). Venue is proper
because Plaintiff lives in this Court’s judicial district, or this Court’s judicial district is adjacent to
the judicial district in which Plaintiff lives.

                                    FACTUAL ALLEGATIONS

46.      The allegations of paragraphs 1 through 45 of this Complaint are realleged and
incorporated by reference.

47.      Plaintiff is an individual who suffers from chronic pain and a sleep disorder, and often
sleeps during the day. Plaintiff is the trustee of several trusts, is the primary caretaker and power
of attorney for his two elderly parents and stepmother suffering from dementia.

48.      At all times relevant, the number 508-560-8115 has been assigned to Plaintiff’s cellphone
(“Wireless Phone”), which has been used for residential purposes, and has been listed on the
National and Massachusetts do-not-call registries. A true copy of the printout indicating
registration on the do-not-call list maintained by the FTC, which is automatically included in the
Massachusetts do-not-call registry pursuant to §7 of the MTSA, is attached herewith as
“Exhibit 1” and incorporated herein by reference.

49.      At all times relevant, defendant Toco Warranty was involved in the business of promoting,
marketing, and selling vehicle service contracts (“VSC”) on behalf of defendants Warrantech and
Wesco.

50.      At all times relevant, defendant Toco Warranty caused others to make, and directly made,
unsolicited telephonic sales calls to Massachusetts consumers on behalf of and to the benefit of
itself, defendant Warratech, and defendant Wesco, and Toco Warranty acted as Warrantech’s and
Wesco’s agent in selling Warrantech’s and Westco’s products and services.

51.      Leading up to May 28, 2020, Plaintiff received calls from telephone solicitors with foreign
accents, spoofed numbers, using ATDS, attempting to solicit interest in a “vehicle warranty.”

52.      Specifically, when Plaintiff answered these calls, there would be a pause and audible click,
then an agent with a foreign accent would come on the line attempting to sell what the agent described
as an “extended warranty.” Despite Plaintiff making it clear there was no interest by way of registration


                                             Page 12 of 28
        Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 13 of Date
                                                                      73 Filed: 10/20/2020 2:23 PM
                                                                                                                 District Court - Cambridge
                                                                                                                           Docket Number:




on the do-not-call registry, and through immediately terminating these harassing calls, the calls
continued using other various deceptive spoofed numbers.

53.      Since the offending calls continued for several weeks unabated, Plaintiff, without providing
actual consent, feigned interest for the sole purpose of identifying those responsible, after which
defendant ToCo Warranty, without consent, called Plaintiff’s Wireless Phone directly attempting to
sell on behalf of defendants Warratech and Wesco an alleged “vehicle warranty.”

54.      Upon information and belief, the calls preceding defendant ToCo Warranty’s calls were the
source of Toco’s lead, and the reason Toco began calling Plaintiff directly. Specifically, initial calls by
ToCo Warranty’s call center were blasted out in the thousands while concealing evidence of the callers
identity, and when interested persons were found, that persons information was entered onto ToCo
Warranty’s website, or passed on to Toco Warranty who entered the lead on its website, for the purpose
of creating a proactive defense of a claimed opt in if someone complained.

55.      Defendant ToCo Warranty directly called, without Plaintiff’s consent, on the following dates:

      1. December 6, 2019, at 10:12 AM EST, from 855-298-8626 – left a voicemail;
      2. December 6, 2019, at 4:22 PM EST, from 855-298-8626 – missed;
      3. December 9, 2019, at 1:40 PM, from 855-298-8626 – picked up;
      4. December 13, 2019, at 11:51 AM EST, from 855-298-8626 – left a voicemail;
      5. December 17, 2019, at 5:23 PM EST, from 855-298-8626 – no one there when answered;
      6. December 18, 2019, at 5:25 PM EST, from 855-298-8626 – left a voicemail;
      7. December 23, 2019, at 5:17 PM EST, from 855-298-8626 – no one there when answered;
      8. December 23, 2019, at 5:19 PM EST, from 855-298-8626 – left a voicemail;
      9. December 27, 2019, at 5:33 PM EST, from 855-298-8626 – no one there when answered;
      10. December 31, 2019, at 3:25 PM EST, from 855-298-8626 – missed;
      11. January 6, 2020, at 11:47 PM EST, from 855-298-8626 – leaving a voicemail;
      12. January 14, 2020, at 5:15 PM EST, from 855-298-8626 – missed;
      13. February 5, 2020, at 2:52 PM EST, from 855-298-8626 – left a voicemail;
      14. February 12, 2020, at 2:40 PM EST, from 855-298-8626 – missed;
      15. February 20, 2020, at 10:31, from 855-298-8626 – leaving a voicemail;
      16. February 26, 2020, at 1:45 PM EST, from 855-298-8626 – left a voicemail; and
      17. March 5, 2020, at 5:49 PM EST, from 855-298-8626 – left a voicemail.6




6
 Since calls were received with a delay, and disconnection, there is a basis to believe, and allege, that ToCo
Warranty’s direct calls used a predictive dialer, a form of ATDS.


                                                   Page 13 of 28
      Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 14 of Date
                                                                    73 Filed: 10/20/2020 2:23 PM
                                                                                                  District Court - Cambridge
                                                                                                            Docket Number:




56.    On the call on December 6, 2019, at 10:12 AM EST, ToCo left a voicemail which stated in
relevant part that the message was for “Robert” and that the caller’s name was “Stephen” and that he
was “calling in regard to the extended warranty quote … for a Ford F150” that was “requested online.”

57.    In fact, Plaintiff did not make any such request online, or otherwise, and Plaintiff does not own
a Ford F150.

58.    Plaintiff, upon picking up the third call, asked defendant Toco Warranty to send Plaintiff an
email, and his email address was provided to the caller.

59.    Shortly thereafter, Plaintiff received an email from michael.brand@tocowarranty.com,
providing an “estimate” for a so-called “Yellow Plan.” In fact, no estimate was requested.

60.    Defendant Toco’s estimate identified defendant Warrantech as the service contract which
ToCo Warranty sells, and defendant Wesco as the insurer.

61.    The alleged “warranty” that defendant ToCo Warranty was attempting to sell Plaintiff is
not a warranty at all, rather, it is a “Vehicle Service Contract,” which is considered insurance in
Massachusetts.

62.    A license is required to sell insurance in Massachusetts. Specifically, G.L. c. 175 § 162I
specifically states, “A person shall not sell, solicit or negotiate insurance in the commonwealth for
any class or classes of insurance unless the person is licensed for that line of authority in
accordance with sections 162H to 162X, inclusive.”

63.    Defendant ToCo Warranty is not licensed to sell insurance in Massachusetts.

64.    Selling insurance in Massachusetts without a license is a violation of G.L. c. 176D, and
G.L. c. 93A, the Massachusetts Consumer Protection Act, as it is an unfair and deceptive to sell
insurance in Massachusetts without a license.

65.    A filing on May 9, 2018 states defendant ToCo Warranty’s “type of business” is
“Insurance, and a filing on May 14, 2020 states that ToCo Warranty’s “type of business” is
“Tele/Direct marketing for Warrantech.” True copies of these filings are attached herewith as
“Exhibit 2” and incorporated herein by reference.


                                            Page 14 of 28
        Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 15 of Date
                                                                      73 Filed: 10/20/2020 2:23 PM
                                                                                                   District Court - Cambridge
                                                                                                             Docket Number:




66.      Likewise, a document filed by Defendant ToCo Warranty with the Massachusetts Secretary
of State, dated December 31, 2019, also represents the type of business as “Tele/Direct marketing
for Warrantech.” A true copy of the filing is attached herewith as “Exhibit 3” and incorporated
herein by reference.

67.      Defendant ToCo Warranty is not licensed as a seller of insurance nor is Toco Warranty
registered as a telephone solicitor with the Office of Consumer Affairs and Business regulation.

68.      At no time was defendant ToCo Warranty or anyone acting on their behalf provided with
Plaintiff’s prior express written consent to call his Wireless Phone (registered on the federal and
Massachusetts do-not-call registries), with telephonic sales calls. using ATDS, and spoofing.

69.      Defendant Toco’s Warranty’s agent caused, without Plaintiff’s consent, not less than seven
(7) unsolicited calls to Plaintiff’s Wireless Phone, using spoofing and ATDS, while Plaintiff’s number
was at all times listed on federal and state do-not-call registries.

70.      Defendant Toco Warranty directly initiated, without Plaintiff’s consent, not less than seventeen
(17) unsolicited calls to Plaintiff’s Wireless Phone, while Plaintiff’s number was at all times listed on
federal and state do-not-call registries.

71.      On May 28, 2020, Plaintiff sent defendant Toco Warranty a demand letter containing
immediate demands, five-day demands, and a 30-day demand under the provisions of G.L. c. 93A.
The Demand Letter demanded Toco Warranty’s do-not-call policy, and that the calls immediately
stop. The demand letter also demanded actual and statutory damages. A true copy of the demand
letter is attached herewith as “Exhibit 4” and incorporated herein by reference.

72.      On June 12, 2020, defendant Toco Warranty replied to Plaintiff’s demand letter, without
ever having provided their do-not-call policy, stating in relevant part;

      Toco calls only prospective customers who have first contacted the company, expressed an
      interest in the product that it markets, and provided consent to be contacted. All calls
      originate in the US and are made under the company’s phone number.

      On December 6, 2019, a request was logged via Toco’s online portal providing the name
      “Robert Doane” and using the email address robertdoane@pokemail.net. As part of the
      online quote request process, the user clicked the below consent language. This same user
      provided the contact phone number 508-560-8115


                                              Page 15 of 28
      Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 16 of Date
                                                                    73 Filed: 10/20/2020 2:23 PM
                                                                                                District Court - Cambridge
                                                                                                          Docket Number:




73.    A true copy of defendant Toco Warranty’s response is attached herewith as “Exhibit 5”
and incorporated herein by reference.

74.    In fact, Plaintiff did not submit his web-based consent as Toco Warranty alleged.

75.    Plaintiff requested from defendant Toco Warranty the specifics regarding the alleged consent,
including IP address.

76.    Defendant Toco replied with an IP address which is not that of Plaintiff’s, but originated
from an anonymizer, i.e., a system that conceals the identity of the opting in party, and the alleged
consent also contained an email that not a valid email address. A true copy of defendant Toco
Warranty’s letter is attached herewith as “Exhibit 6” and incorporated herein by reference.

77.    Upon information and belief, Defendant Toco Warranty’s telemarketer, or Toco Warranty
itself, impersonated Plaintiff and others and fabricated consents to proactively create plausible
deniability on behalf of the Defendants in the event someone complained, which Plaintiff did.

78.    On July 2, 2020, Plaintiff sent defendant Warrantech a demand letter containing immediate
demands, five-day demands, and a 30-day demand under the provisions of G.L. c. 93A. The
demand letter also demanded actual and statutory damages. A true copy of the demand letter is
attached herewith as “Exhibit 7” and incorporated herein by reference.

79.    Defendant Warrantech did not respond to Plaintiff’s demand letter.

80.    The Defendants’ phone harassment campaign and illegal solicitation activities have caused
Plaintiff actual harm, including but not limited to invasion of privacy, aggravation that
accompanies unsolicited telephone calls, emotional distress, mental anguish, waste of time,
diminished value and utility of his cell phone and subscription services, the wear and tear caused
to his cell phone, the loss of battery charge and battery life, and per-kilowatt electricity cost
required to recharge his cellular telephone as a result of increased usage of his cell phone services.
In addition, each time the Defendant conspirators caused a telephone call to Plaintiff’s cell phone,
they occupied his phone such that Plaintiff was unable to receive other phone calls. Plaintiff was
forced, at his time and expense, to try and identify those responsible to try and get the illegal
activities to cease, and incurred expense in time, materials, and use of equipment.



                                           Page 16 of 28
      Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 17 of Date
                                                                    73 Filed: 10/20/2020 2:23 PM
                                                                                               District Court - Cambridge
                                                                                                         Docket Number:




81.    Defendant Toco Warranty conspired with their yet-to-be identified telemarketers, and with
defendant Warrantech, and defendant Toco Warranty was acting exclusively as agent of and at the
direction and control of Warrantech, and Warrantech was acting as agent of Wesco.

                                         COUNT I
      (Violations of the Telephone Consumer Protection Act, 47 U.S.C. §227(b)(1)(A))
                                   (As to All Defendants)

82.    The allegations of Paragraphs 1 through 81 of this Complaint are realleged and
incorporated by reference.

83.    Plaintiff was a “person” as defined by TCPA, 47 U.S.C. §§ 227 et seq.;

84.    Defendants called Plaintiff’s Wireless Phone in an attempt to encouraging the purchase of
goods and services. The FCC has said, “We … decline to establish an exemption for calls made to
set “face-to face” appointments.... We conclude that such calls are made for the purpose of
encouraging the purchase of goods and services and therefore fall within the statutory definition
of telephone solicitation.” See In re Rules & Regulations Implementing the Telephone Consumer
Protection Act of 1991, the CG Docket No. 02-278, FCC 03-153, July 3, 2003.

85.    Defendants attempted to have Plaintiff purchase products and services, and each was a
“telephone solicitation” as defined by TCPA. The TCPA defines ATDS as “equipment which has
the capacity…to store or produce telephone numbers to be called, using a random or sequential
number generator; and to dial such numbers.” 47 U.S.C. §227(a)(1).

86.    “A predictive dialer is equipment that dials numbers and, when certain computer software
is attached, also assists [caller] in predicting when an [agent] will be available to take calls. The
hardware, when paired with certain software, has the capacity to store or produce numbers and
dial those numbers at random, in sequential order, or from a database of numbers.” Meyer v.
Portfolio Recovery Associates, LLC, 707 F.3d 1036, 1043 (9th Cir. 2012).

87.    The FCC has determined that predictive dialing systems are a form of automatic telephone
dialing system. Based on the delay, click, and lack of prompt human response during the calls
Plaintiff answered, and the frequency of the calls, the Defendants’ agents used a predictive dialing
system to place calls to Plaintiff’s cell phone.


                                            Page 17 of 28
      Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 18 of Date
                                                                    73 Filed: 10/20/2020 2:23 PM
                                                                                               District Court - Cambridge
                                                                                                         Docket Number:




88.    In any event, “[w]hen evaluating the issue of whether equipment is an ATDS, the statute’s
clear language mandates that the focus must be on whether the equipment has the capacity ‘to store
or produce telephone numbers to be called, using a random or sequential number generator.’
Accordingly, a system need not actually, store, produce, or call randomly or sequentially generated
telephone numbers, it need only have the capacity to do it. Satterfield v. Simon & Schuster, Inc.,
569 F.3d 946, 951 (9th Cir. 2009).

89.    Defendants, through their agent telemarketer and in conspiracy therewith, violated 47
U.S.C. §227(b)(1)(A)(iii) by causing Plaintiff’s Wireless Phone to be called using an ATDS,
without Plaintiff’s prior express written consent.

90.    Defendants, through their agent telemarketer and in conspiracy therewith, repeatedly
violated 47 U.S.C. §227(b)(1)(A)(iii), by placing not less than seven (7) telemarketing calls to
Plaintiff’s Wireless Phone using ATDS, without Plaintiff’s prior express written consent.

91.    Pursuant to 47 U.S.C. § 227(b)(3)(B), Defendants are liable to Plaintiff for a minimum of
$500 in statutory damages per violation under this count, or not less than $3,500 for the not less
than seven (7) violations thereof.

92.    Pursuant to 47 U.S.C. § 227(b)(3)(C), willful or knowing violations of the TCPA trigger
treble damages. Defendants conduct is in violation of 47 U.S.C. §227(b)(1)(A)(iii), were willful
and knowing, and thus Plaintiff’s single damages of $3,500 are subject to trebling to $10,500.

                                      COUNT II
(Violations of TCPA Privacy Provisions as Promulgated under 47 U.S.C. §227(c)(1) to (4))
                                (As to All Defendants)

93.    The allegations of Paragraphs 1 through 92 of this Complaint are realleged and
incorporated by reference.

94.    A private right of action exists pursuant to 47 U.S.C.A. § 227(c)(5) of the Telephone
Consumer Protection Act (TCPA), 47 U.S.C. § 227 for violation of the FCC’s national do-not-call
registry, 47 C.F.R. § 64.1200(c)(2) and entity-specific do-not-call list, 47 C.F.R. § 64.1200(d), and
regulations promulgated pursuant to the TCPA protection of telephone subscriber privacy rights
provisions, 47 U.S.C. § 227(c)(1) to (4).


                                            Page 18 of 28
       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 19 of Date
                                                                     73 Filed: 10/20/2020 2:23 PM
                                                                                                    District Court - Cambridge
                                                                                                              Docket Number:




95.     47 C.F.R. § 64.1200(c) and (d) sets forth certain procedures with which a telemarketer must
comply prior to the initiation of a telemarketing call. Prior to initiating telemarketing calls, the
person or entity placing the call must adopt specific standards. Id. For example, the telemarketer
“must have a written policy, available upon demand, for maintaining a do-not-call list.” A
violation of subsection (d) gives rise to liability under 47 U.S.C. § 227(c)(5).

96.     Defendants, through their agent telemarketer and in conspiracy therewith, and directly,
violated 47 C.F.R. § 64.1200(d) by causing telephone solicitation calls to be made to Plaintiff’s
Wireless Phone without first instituting procedures for maintaining a list of persons who do not
wish to receive telephone solicitations made by or on behalf of Defendants, and this gives rise to
liability under 47 U.S.C. § 227(c)(5).

97.     Defendants, through their agent telemarketer and in conspiracy therewith, and directly,
violated 47 C.F.R. § 64.1200(d)(1) by failing to provide Plaintiff, upon his demand, a do-not-call
policy, and this gives rise to liability under 47 U.S.C. § 227(c)(5).

98.     Defendants, through their agent telemarketer and in conspiracy therewith, and directly,
violated 47 C.F.R. § 64.1200(d)(3) by and through the course of initiating calls to Plaintiff for the
purposes of a telemarketing solicitation by repeatedly failing to honor Plaintiff’s do-not-call
requests and continuing to call Plaintiff after such requests, and this gives rise to liability under 47
U.S.C. § 227(c)(5), per call.

99.     Defendants, through their agent telemarketer and in conspiracy therewith, and directly,
violated 47 C.F.R. § 64.1200(c)(2), by engaging in a pattern or practice of initiating telephone
solicitations to Plaintiff’s Wireless Phone while said telephone number, at all times relevant, was listed
on the FTC’s do not call registry, and this gives rise to damages under 47 U.S.C. § 227(c)(5).

100.    Defendants, through their agent telemarketer and in conspiracy therewith, and directly,
violated 47 C.F.R. § 64.1200(d)(4) by failing to immediately provide Plaintiff with a telephone
number or address, and this gives rise to liability under 47 U.S.C. § 227(c)(5).

101.    Pursuant to 47 U.S.C.A. § 227(c)(5) and the regulations promulgated thereunder, Defendant
are liable to Plaintiff for its agent telemarketer’s not less than seven (7) calls, and defendant Toco
Warranty’s not less than seventeen (17) direct calls, entitling Plaintiff to minimum damages of


                                             Page 19 of 28
       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 20 of Date
                                                                     73 Filed: 10/20/2020 2:23 PM
                                                                                              District Court - Cambridge
                                                                                                        Docket Number:




$500 per violation under this Count, or not less than $12,000 for the not less than twenty four (24)
violations thereof.

102.    Defendants conduct in violation of 47 U.S.C.A. § 227(c)(5) and the regulation promulgated
thereunder were willful and knowing, and thus Plaintiff’s single damages of $12,000 are subject
to trebling to $36,000.

                                        COUNT III
        Violations of the Massachusetts Telemarketing Solicitation Act, G.L. c. 159C
                                  (As to All Defendants)

103.    The allegations of Paragraphs 1 through 102 of this Complaint are realleged and
incorporated by reference.

104.    The Massachusetts Telephone Solicitations Act, G.L. c. 159C et seq., or the “MTSA,” and
the regulations promulgated thereunder, 201 CMR 12 (the “Regulations”), provide more stringent
penalties than the TCPA, and its remedies are not exclusive. See § 13.

105.    The MTSA provides a private right of action for “[a] person that receives more than 1
unsolicited telephonic sales call within a 12-month period by or on behalf of the same person or
entity in violation of [c. 159C] may … bring an action to recover for actual monetary loss from
such knowing violation or to receive not more than $5,000 in damages for such knowing violation,
whichever is greater …” See § 8(b).

106.    The Regulations require “the telephone solicitor engaging in unsolicited telephonic sales
calls to Massachusetts consumers to properly register on an annual basis with the [Office of
Consumer Affairs and Business Regulation (“OCABR”)] … along with a statement from an officer
of the company affirming that the company will fully comply with the provisions of the [MTSA]
and 201 CMR 12.00, et seq.” See 201 CMR 12.04 (1).

107.    Defendants, through their agent telemarketer and in conspiracy therewith, and directly,
called Plaintiff in Massachusetts for the purposes of making telephone solicitations.

108.    The Defendants at no time were registered with the OCABR, and thus the Defendants
violated the MTSA.



                                          Page 20 of 28
       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 21 of Date
                                                                     73 Filed: 10/20/2020 2:23 PM
                                                                                                  District Court - Cambridge
                                                                                                            Docket Number:




109.    The MTSA and its Regulations also prohibit making unsolicited telephonic sales calls to
Massachusetts consumers who are registered on the Massachusetts do-not-call registry. See § 3.

110.    Defendants, through their agent telemarketer and in conspiracy therewith, made not less
than seven (7) unsolicited telephonic sales calls to Plaintiff, and Defendants directly made not less
that seventeen (17) unsolicited telephonic sales calls to Plaintiff, all while Plaintiff’s number was
registered on the Massachusetts do-not-call registry, and without Plaintiff’s prior consent, and thus
Defendants violated the MTSA.

111.    The MTSA and its Regulations also prohibit use of a “blocking device or service to
circumvent a consumer's use of a call identification service or device.” See § 4.

112.    Defendants, through their agent telemarketer and in conspiracy therewith, and directly,
made not less than seven (7) calls to Plaintiff using spoofing, which circumvents a consumer’s use
of a call identification service or device, and thus Defendants violated the MTSA.

113.    The MTSA requires that “[a]ll telephone solicitors engaging in unsolicited telephonic sales
calls of Massachusetts consumers shall, at the beginning of such call, disclose [(b) the correct name of
the telemarketing company that employs the individual telemarketer who is making the call; [and] (c)
the correct name of the ultimate seller whose goods or services are being offered by means of the
telemarketing call] … within the first minute of a telephonic sales call …” See § 5A.

114.    Defendants, through their agent telemarketer and in conspiracy therewith, and directly, did
not disclose their own identity or the correct name of the ultimate seller, and thus failed to comply
with § 5A, and violated the MTSA.

115.    Defendants, through their agent telemarketer and in conspiracy therewith, and directly,
failed to establish or implement, with due care, reasonable practices and procedures to effectively
prevent unsolicited telephonic sales calls, in violation of the MTSA.

116.    The reason Defendant failed to establish or implement, with due care, reasonable practices
and procedures to effectively prevent unsolicited telephonic sales calls is because Defendants
knowingly intended to engage in telemarketing that violated the law.




                                            Page 21 of 28
       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 22 of Date
                                                                     73 Filed: 10/20/2020 2:23 PM
                                                                                                  District Court - Cambridge
                                                                                                            Docket Number:




117.    Plaintiff is entitled to mandatory statutory damages of $5,000 per each of the not less than
twenty (24) violations of the MTSA, or not less than $120,000. See G.L. c. 159C § 8(b).

118.    Plaintiff is entitled to statutory damages separate and apart from those under any other
cause of action as “[t]he remedies, duties, prohibitions and penalties provided in [G.L. c. 159C]
shall not be exclusive and shall be in addition to all other causes of action, remedies and penalties
provided by law, including any applicable remedies pursuant to chapter 93A.” See § 13

                                          COUNT IV
                        Invasion of Privacy by Intrusion Upon Seclusion
                                     (As to All Defendants)

119.    The allegations of Paragraphs 1 through 118 of this Complaint are realleged and
incorporated by reference.

120.    G.L. c. 214, § 1B, inserted by St. 1974, c. 193, § 1, provides in relevant part: “A person
shall have a right against unreasonable, substantial or serious interference with his privacy.”

121.    The Restatement of Torts, Second, § 652(b) defines intrusion upon seclusion as “One who
intentionally intrudes … upon the solitude or seclusion, or his private affairs or concerns, is subject
to liability to the other for invasion of privacy. If the intrusion would be highly offensive to a
reasonable person.

122.    Massachusetts further recognizes the Plaintiff’s right to be free from invasions of privacy,
thus Defendants, through and in conspiracy with their agents, violated Massachusetts law

123.    Defendants, through their agent telemarketer and in conspiracy therewith, and directly,
intentionally intruded upon Plaintiff’s right to privacy by causing Plaintiff’s Wireless Phone to be
called numerous times while Plaintiff’s number was on the Massachusetts do-not-call registry

124.    Defendants’ calls to Plaintiff were so intrusive as to be “hounding the plaintiff” and “a
substantial burden to his existence,” thus satisfying the Restatement of Torts, Second, § 652(b)
requirement for an invasion of privacy

125.    Defendants’ conduct resulted in multiple invasions of privacy in such a way as would be
considered highly offensive to a reasonable person.


                                            Page 22 of 28
       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 23 of Date
                                                                     73 Filed: 10/20/2020 2:23 PM
                                                                                                   District Court - Cambridge
                                                                                                             Docket Number:




126.    As a result of Defendants’ conduct, and in light of the substantial harms Plaintiff suffered,
Plaintiff is entitled to his actual damages, and his punitive damages.

                                          COUNT V
            Violations of the Massachusetts Consumer Protection Act, G.L. c. 93A
                                    (As to All Defendants)

127.    The allegations of Paragraphs 1 through 126 of this Complaint are realleged and
incorporated by reference.

128.    At all times relevant the Defendants were engaged in trade or commerce within the
meaning of G.L. c. 93A §2.

129.    The Defendants have engaged in unfair and deceptive practices declared unlawful by G.L.
c. 93A. Such acts of unfair competition include, but are not limited to, violations of the TCPA, the
MTSA, and the invasion of Plaintiff’s privacy and intrusion upon his seclusion.

130.    The aforementioned statutory violations constitute per se violations of G.L. c. 93A. The
regulations promulgated by the Massachusetts Attorney General, 940 C.M.R. 3.16, state that
“[w]ithout limiting the scope of any other rule, regulation or statute, an act or practice is a violation
of G.L. c. 93A, § 2 if “… (4) [i]t violates the Federal Trade Commission Act … or other Federal
Consumer Protection statutes within the purview of M.G.L. c. 93A, § 2.”.

131.    The Defendants, systematically and on a large scale, placed unsolicited and harassing
telemarketing calls to consumers in Massachusetts in order to aggressively market their products
and services, while damaging the name of their competitors, and others who conduct business
lawfully, giving the Defendants a competitive advantage, and causing substantial injury to
Massachusetts consumers and businesses.

132.    The Defendants impersonation of Plaintiff, and forgery of his signature, to claim Plaintiff
consented to receive calls when he did not, and to use such fraudulent consent, is outrageous.

133.    The Defendants conspiracy to sell insurance in Massachusetts without a license is per se
unfair and deceptive and in violation of G.L. c. 93A.




                                             Page 23 of 28
       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 24 of Date
                                                                     73 Filed: 10/20/2020 2:23 PM
                                                                                               District Court - Cambridge
                                                                                                         Docket Number:




134.    The Defendants’ conduct is criminal, against public policy, immoral, unethical, oppressive,
and cause Plaintiff, and Massachusetts residents generally, substantial harm, and if left unabated,
the Defendants conduct poses a clear and present risk of future harm to those throughout
Massachusetts.

135.    Plaintiff sent Defendants (Toco Warranty and Warrantech) a 30-day Massachusetts
Consumer Protection Act, G.L. c. 93A, Demand Letters, and Defendants failed to respond to them
with a reasonable offer.

136.    Defendants’ violations of G.L. c. 93A were willful and knowing, and as a direct and
proximate cause of same, Plaintiff suffered the harms alleged herein.

137.    Plaintiff is entitled to an award of his actual damages, and the multiplication of his actual
damages under the provisions of G.L. c. 93A as punitive damages.

138.    An award of punitive damages is appropriate because the Defendants’ conduct was
outrageous, willful and wanton, and showed reckless disregard for the rights of Plaintiff and
Massachusetts consumers, generally.

                                           COUNT VI
                                            Conspiracy
                                      (As to All Defendants)

139.    The allegations of Paragraphs 1 through 138 of this Complaint are realleged and
incorporated by reference.

140.    The Defendants, pursuant to an agreement, including telemarketers and website operators,
acted in concert to commit unlawful acts, from which the Defendants sought to profit and seek a
competitive advantage, at the expense of Plaintiff’s privacy rights and to his harm, a goal the
Defendants would not have been able to accomplish had they acted independently.

                                          COUNT VII
                               Negligence in Hiring and Retention
                                     (As to the Defendants)

141.    The allegations of Paragraphs 1 through 140 of this Complaint are realleged and
incorporated by reference.


                                           Page 24 of 28
       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 25 of Date
                                                                     73 Filed: 10/20/2020 2:23 PM
                                                                                               District Court - Cambridge
                                                                                                         Docket Number:




142.    Upon information and belief, Defendants Toco Warranty’s telemarketer is a foreign entity,
and believed more likely than not to be from either India or Pakistan.

143.    There is not one foreign telemarketer registered with the OCABR.

144.    Defendants Toco Warranty’s telemarketer is not registered with the OCABR, as required
by G.L. c. 159C et seq., pursuant to the Regulations thereunder, while such registration is the only
way to obtain the Massachusetts do-not-call registry.

145.    Defendant Toco Warranty, prior to the Defendants’ telemarketer’s calls to Plaintiff, had
information available to them indicating that their telemarketer was not registered with the
OCABR, did not have the Massachusetts do-not-call registry, were making calls in violation of the
law, and were unqualified to make calls on the Defendants’ behalf, yet the Defendants did nothing
other than continue to use their telemarketer to make unsolicited telephonic sales calls to Plaintiff
and others in Massachusetts.

146.    Defendant Toco Warranty knew or should have known of their telemarketer’s propensity
for violating the law, the Defendants were negligent in hiring and in retaining their telemarketer,
and as a result, the Plaintiff suffered the harms alleged herein.

147.    Defendants Toco Warranty is not registered with the OCABR, as required by G.L. c. 159C
et seq., pursuant to the Regulations thereunder, while such registration is the only way to obtain
the Massachusetts do-not-call registry.

148.    Defendant Warrantech, prior to defendants Toco Warranty’s calls to Plaintiff, had
information available to them indicating that defendant Toco Warranty was not registered with the
OCABR, did not have the Massachusetts do-not-call registry, were making calls in violation of the
law, and were unqualified to make calls on the defendant Warrantech’s behalf, yet defendant
Warrantech did nothing other than continue to use defendant Toco Warranty to make unsolicited
telephonic sales calls to Plaintiff and others in Massachusetts.

149.    Defendant Warrantech knew or should have known of defendant Toco Warranty’s
propensity for violating the law, Warrantech was negligent in hiring and in retaining Toco
Warranty, and as a result, the Plaintiff suffered the harms alleged herein.



                                           Page 25 of 28
       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 26 of Date
                                                                     73 Filed: 10/20/2020 2:23 PM
                                                                                                District Court - Cambridge
                                                                                                          Docket Number:




150.    Defendant Toco Warranty is not licensed as an insurance seller in Massachusetts, as
required G.L. c. 175 § 162I, which states, “A person shall not sell, solicit or negotiate insurance in
the commonwealth for any class or classes of insurance unless the person is licensed for that line
of authority in accordance with sections 162H to 162X, inclusive.”

151.    Defendant Warrantech, prior to defendants Toco Warranty’s calls to Plaintiff, had
information available to them indicating that Toco Warranty was not registered as an insurance
seller in Massachusetts, and were selling insurance in Massachusetts in violation of the law, and
were unqualified to sell insurance on defendant Westco’s behalf, yet Westco did nothing other
than continue to use Toco Warranty to sell insurance to Plaintiff and others in Massachusetts.

152.    Defendant Wesco knew or should have known of defendant Toco Warranty’s propensity
for violating the law, Wesco was negligent in hiring and in retaining Toco Warranty, and as a
result, the Plaintiff suffered the harms alleged herein.

                                      COUNT VIII
   (As to the Telemarketer and the John and/or Jane Doe(s) and/or XYZ Company(ies))

153.    The allegations of Paragraphs 1 through 152 of this Complaint are realleged and
incorporated by reference.

154.    To the extent any claim made in this complaint against the Defendants are attributable
solely against the telemarketer or any other party, or in the event that the telemarketer or any
unknown defendant(s) may be jointly and/or severally liable, such claims are incorporated in this
Count by reference against each of them, and upon discovery of all the true identities of them, this
complaint shall be amended.

        WHEREFORE, as to all Counts, the Plaintiff, subjecting himself to this Court’s
procedural limits on the amount in controversy, respectfully requests that this Court enter judgment
for Plaintiff as follows:

    1. As to Counts I and II, pursuant to the provisions of the TCPA, award Plaintiff
        statutory damages of not less than $500 for each of the not less than thirty-one (31)
        violations thereof, or $15,500, subject to trebling to $46,500 for knowing and
        intentional violations thereof, as provided thereunder;


                                            Page 26 of 28
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 27 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                              District Court - Cambridge
                                                                                                        Docket Number:




2. As to Count III, claims arising under the MTSA, G.L. c. 159C, et seq., find that
   Defendants violated G.L. c. 159C, and award Plaintiff statutory damages of not less
   than $5,000 for each of the not less than twenty four (24) violations thereof, or
   $120,000 as so determined, and find such violation thereof as per se unfair and
   deceptive in violation of G.L. c. 93A;

3. As to Count IV, claims arising under G.L. c. 214, § B, et seq., invasion of privacy
   and intrusion upon seclusion, find the Defendants violated G.L. c. 214, § B, and
   award Plaintiff his actual damages, as so determined, and apply such damages to
   the provisions of G.L. c. 93A;

4. As to Count V, claims arising under G.L. c. 93A et seq., the Massachusetts
   Consumer Protection Act, find the Defendants violated G.L. c. 93A, and award
   Plaintiff his actual damages as so determined, and other damages from the previous
   counts, or at least nominal damages of $25.00 for each of the not less than twenty-
   four (24) calls ($600.00), and for Defendants willful and knowing violations
   thereof, treble Plaintiff’s actual damages exceeding nominal, as to each of the
   Defendants, as provided thereunder, without the right of contribution;

5. As to Count VI, Conspiracy, find the Defendants conspired to engage in the conduct
   alleged giving rise to Plaintiff’s claims, and find each of the Defendants jointly and
   severally liable for the damages sought under each count herein;

6. As to Count VII, in the alternative, find that the Defendants were negligent in hiring
   and retention as so alleged, find them so liable, and award Plaintiff his statutory
   and actual damages as appropriate and just;

7. As to Count VIII, to the extent any claim made is found solely attributable to the
   any other party, find them so liable, and award damages as appropriate and just;

8. Award interest, costs, and attorney’s fees (if any); and such other relief as this Court
   deems just and proper.




                                        Page 27 of 28
     Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 28 of Date
                                                                   73 Filed: 10/20/2020 2:23 PM
                                                                              District Court - Cambridge
                                                                                        Docket Number:




                                     Plaintiff,




                                     /s/ Robert A. Doane
                                     _____________________________
                                     Robert A. Doane, Pro Se
                                     Mail: 103 Prospect Street
                                     Wakefield, MA 01880
                                     Tel: 508-560-8115
Date: October 20, 2020               E-Mail: robertdoane@rcn.com




                                   Page 28 of 28
Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 29 of Date
                                                              73 Filed: 10/20/2020 2:23 PM
                                                                         District Court - Cambridge
                                                                                   Docket Number:




                                                                                 Exhibit 1
                         Exhibit 1
              Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 30 of Date
                                                                            73 Filed: 10/20/2020 2:23 PM
                                                                                                                                        District Court - Cambridge
                                                                                                                                                  Docket Number:



  From:    Verify@donotcall.gov Verify@DonotCall.gov
Subject:   National Do Not Call Registry - Your Registration Is Confirmed
   Date:   April 16, 2016 at 4:37 PM
     To:   robertdoane@rcn.com


       Thank you for registering your phone number with the National Do Not Call Registry. You successfully registered your phone number
       ending in 8115 on April 17, 2016. Most telemarketers will be required to stop calling you 31 days from your registration date.

       Visit https://www.donotcall.gov to register another number or file a complaint against someone violating the Registry.

       ******************************************************************************************************************************

       Please do not reply to this message as it is from an unattended mailbox. Any replies to this email will not be responded to or
       forwarded. This service is used for outgoing emails only and cannot respond to inquiries.
Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 31 of Date
                                                              73 Filed: 10/20/2020 2:23 PM
                                                                         District Court - Cambridge
                                                                                   Docket Number:




                                                                                 Exhibit 2
                         Exhibit 2
                       Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 32 of Date
                                                                                     73 Filed: 10/20/2020 2:23 PM
                                                                                                                                                District Court - Cambridge
                                                                                                                                                          Docket Number:


                                                                                                           F
                               State of California
                                   Secretary of State
                               Statement of Information                                                                          FW62523
                                       (Foreign Corporation)
                            FEES (Filing and Disclosure): $25.00.                                                                  FILED
                         If this is an amendment, see instructions.                                                In the office of the Secretary of State
       IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                          of the State of California
1. CORPORATE NAME
                                                                                                                               MAY-09 2018
     TOCO WARRANTY CORP.




2. CALIFORNIA CORPORATE NUMBER
                                                                    C3567772                                                This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 13.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                  CITY                             STATE       ZIP CODE
8501 FALLBROOK AVENUE STE 225, WEST HILLS, CA 91304
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                             CITY                             STATE       ZIP CODE


6.    MAILING ADDRESS OF THE CORPORATION, IF DIFFERENT THAN ITEM 4                                  CITY                             STATE       ZIP CODE
KAYLIN MCCOY            800 SUPERIOR AVENUE, 21ST FL, CLEVELAND, OH 44114
6.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS



Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                 ADDRESS                                              CITY                             STATE       ZIP CODE
 NORMAN ROSENBERG                 59 MAIDEN LANE , 42ND FL, NEW YORK, NY 10038
8.    SECRETARY                                ADDRESS                                              CITY                             STATE       ZIP CODE
STEPHEN UNGAR              59 MAIDEN LANE,42ND FL, NEW YORK, NY 10038
9.    CHIEF FINANCIAL OFFICER/                 ADDRESS                                              CITY                             STATE       ZIP CODE
HARRY SCHLACHTER                 59 MAIDEN LANE, 42ND FL, NEW YORK, NY 10038
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 11 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 11 must be left blank.
10. NAME OF AGENT FOR SERVICE OF PROCESS [Note: The person designated as the corporation's agent MUST have agreed to act in that capacity prior to the designation.]

 CORPORATION SERVICE COMPANY WHICH WILL DO BUSINESS IN CALIFORNIA AS CSC - LAWYERS INCORPORATING SERVICE
11. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                              STATE       ZIP CODE



Type of Business
12. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
INSURANCE
13. THE INFORMATION CONTAINED HEREIN IS TRUE AND CORRECT.

 05/09/2018             STEPHEN UNGAR                                             SECRETARY
      DATE               TYPE/PRINT NAME OF PERSON COMPLETING FORM                          TITLE                                 SIGNATURE
SI-350 (REV 01/2013)                                                                                                         APPROVED BY SECRETARY OF STATE
      Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 33 of Date
                                                                    73 Filed: 10/20/2020 2:23 PM
                                                                                                  District Court - Cambridge
                                                                                                            Docket Number:



               California Secretary of State
               Electronic Filing


Corporation - Statement of Information
                           Entity Name:           TOCO WARRANTY CORP.


                    Entity (File) Number:         C3567772
                                     File Date:   05/14/2020
                                  Entity Type:
                                  Jurisdiction:   DELAWARE
                                                  GF61272

Detailed Filing Information

   Entity Name:                                        TOCO WARRANTY CORP.


   Business Addresses:
       Street Address of Principal
       Office in California:                           8501 Fallbrook Ave, Ste 225
                                                       West Hills, California 91304
                                                       United States of America

       Mailing Address:                                720 N Post Oak Ln, Suite 500
                                                       Houston, Texas 77024
                                                       United States of America


       Street Address of Principal
       Executive Office:                               8501 Fallbrook Ave, Ste 225
                                                       West Hills, California 91304
                                                       United States of America
                                                                                                             GF61272



   Officers:

       Chief Executive Officer:                        Todd Early
                                                       720 N Post Oak Ln, Suite 500
                                                       Houston, Texas 77024
                                                       United States of America
   b. Secretary:                                       John Rentz
                                                       720 N Post Oak Ln, Suite 500
                                                       Houston, Texas 77024
                                                       United States of America
          Use bizfile.sos.ca.gov for online filings, searches, business records, and resources.
   Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 34 of Date
                                                                 73 Filed: 10/20/2020 2:23 PM
                                                                                                District Court - Cambridge
                                                                                                          Docket Number:



              California Secretary of State
              Electronic Filing



                                                    Blake Morris
                                                    720 N Post Oak Ln, Suite 500
                                                    Houston, Texas 77024
                                                    United States of America

Director:                                           Not Applicable



Number of Vacancies on the Board of
Directors:                                          Not Applicable

            Service of Process:                     CORPORATION SERVICE COMPANY
                                                    WHICH WILL DO BUSINESS IN
                                                    CALIFORNIA      AS CSC - LAWYERS
                                                    INCORPORATING SERVICE
                                                    (C1592199)
Type of Business:                                   Tele/Direct marketing for Warrantech.




Electronic Signature:    John Rentz
                                                                                                            GF61272


        Use bizfile.sos.ca.gov for online filings, searches, business records, and resources.
Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 35 of Date
                                                              73 Filed: 10/20/2020 2:23 PM
                                                                         District Court - Cambridge
                                                                                   Docket Number:




                                                                                 Exhibit 3
                         Exhibit 3
         Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 36 of Date
                                                                       73 Filed: 10/20/2020 2:23 PM
                                                                                                                           District Court - Cambridge
                                                                                                                                     Docket Number:
        MA SOC Filing Number: 202066711270                       Date: 2/26/2020 4:24:00 PM




                               The Commonwealth of Massachusetts                                         Minimum Fee: $100.00
                                     William Francis Galvin
                             Secretary of the Commonwealth, Corporations Division
                                        One Ashburton Place, 17th floor
                                            Boston, MA 02108-1512
                                           Telephone: (617) 727-9640

Annual Report
(General Laws, Chapter 156D, Section 16.22; 950 CMR 113.57)

Identification Number:     001104891

1. Exact name of the corporation:   TOCO WARRANTY CORP.

2. Jurisdiction of Incorporation:   State: DE      Country: USA

3,4. Street address of the corporation registered office in the commonwealth and the name of the registered
agent at that office:
Name:                      CORPORATION SERVICE COMPANY
No. and Street:            84 STATE ST.
City or Town:              BOSTON            State: MA           Zip: 02109        Country: USA

5. Street address of the corporation's principal office:
No. and Street:           8501 FALLBROOK AVE
                           STE 225
City or Town:              WEST HILLS                 State: CA            Zip:   91304             Country: USA

6. Provide the name and business street address of the officers and of all the directors of the corporation:
(A president, treasurer, secretary and at least one director are required.)


                Title                    Individual Name                                 Address    (no PO Box)
                                        First, Middle, Last, Suffix               Address, City or Town, State, Zip Code
            PRESIDENT                        NOTA BERGER
                                                                                      8501 FALLBROOK AVE, STE 225
                                                                                      WEST HILLS, CA 91304 USA
            TREASURER                         TIM NAIZER                              8501 FALLBROOK AVE, STE 225
                                                                                      WEST HILLS, CA 91304 USA
            SECRETARY                         JOHN RENTZ                              8501 FALLBROOK AVE, STE 225
                                                                                      WEST HILLS, CA 91304 USA
                CFO                          BLAKE MORRIS
                                                                                      8501 FALLBROOK AVE, STE 225
                                                                                      WEST HILLS, CA 91304 USA
     CHIEF OPERATING OFFICER              BRAD BASMAJIAN                              8501 FALLBROOK AVE, STE 225
                                                                                      WEST HILLS, CA 91304 USA
          VICE PRESIDENT                      JOHN RENTZ                              8501 FALLBROOK AVE, STE 225
                                                                                      WEST HILLS, CA 91304 USA




7. Briefly describe the business of the corporation:

TELE/DIRECT MARKETING FOR WARRANTECH.

8. Capital stock of each class and series:

                             Par Value Per Share               Total Authorized by Articles                 Total Issued
         Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 37 of Date
                                                                       73 Filed: 10/20/2020 2:23 PM
                                                                                                           District Court - Cambridge
                                                                                                                     Docket Number:




     Class of Stock               Enter 0 if no Par         of Organization or Amendments       and Outstanding
                                                           Num of Shares      Total Par Value    Num of Shares
           CNP                        $0.00000                  100                $0.00              0


9. Check here if the stock of the corporation is publicly traded:

10. Report is filed for fiscal year ending:      12/31/ 2019

Signed by JOHN RENTZ , its OTHER OFFICER
on this 26 Day of February, 2020




© 2001 - 2020 Commonwealth of Massachusetts
All Rights Reserved
Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 38 of Date
                                                              73 Filed: 10/20/2020 2:23 PM
                                                                         District Court - Cambridge
                                                                                   Docket Number:




                                                                                 Exhibit 4
                         Exhibit 4
        Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 39 of Date
                                                                      73 Filed: 10/20/2020 2:23 PM
                                                                                                              District Court - Cambridge
                                                                                                                        Docket Number:

                                          Robert A. Doane
                                     Martha’s Vineyard Residence
                            Twenty-One New Lane and Seventy Blackthorn Road
                                        West Tisbury, MA 02575
                                                 ____
                                         robertdoane@rcn.com

Mailing Address

103 Prospect Street
Wakefield, MA 01880                                                                        Facsimile 888.712.2724
                                                 28 May 2020

                                   CONFIDENTIAL AND URGENT

    Sent Via US Mail and E-Mail – info@tocowarranty.com
    Nota Berger, CEO
    ToCo Warranty Corp
    8501 Fallbrook Avenue, Suite 225
    West Hills, CA 91304

    720 N Post Oak Lane, Suite 500
    Houston, TX 77024

            RE:       Immediate Demand to Cease and Desist, Immediate Demand under the
                      Federal Telephone Consumer Protection Act, and the Massachusetts
                      Telephone Solicitation Act; 30-day demand under the Massachusetts
                      Consumer Protection Act; Notice of Litigation Hold.

    Mr. Berger:

           This letter is directed to ToCo Warranty Corp, and to each of its officers in their
    individual and personal capacities 1 (collectively “ToCo Warranty”), as well as other
    conspirators, including but not limited to Warrantech Automotive, Inc. (“Warrantech”),
    and Wesco Insurance Company (“Wesco”) – who will be noticed in the event ToCo
    Warranty fails to timely respond to the immediate and five day demands herein.2

            I am listed on federal and state do-not-call registries. I am the trustee of several
    trusts with various legal obligations and responsibilities. I am the power of attorney and
    caretaker for my elderly parents, and stepmother who presently suffers from dementia. I
    am frequently in my car traveling. I have several other responsibilities requiring focus
    and attention. I have a sleep disorder often requiring me to sleep odd hours during the
    day. I do not want to be bothered, interrupted, or distracted by telephone solicitations
    when I have clearly expressed to the world I do not want to be bothered by them. Given
    my circumstances, and the requirement I answer my phone to address important and

    1
     It appears from the Massachusetts Secretary of State Corporations Division that at the time of the events
    giving rise to the claims described herein that Nota Berger, Brad Basmajian, and Pauline Brooks were the
    officers of ToCo Warranty at the relevant time.
    2
     As later explained in this demand letter, ToGo Warranty has thirty (30) days to respond to the demands
    made under G.L. c. 93A, before an action may commence thereunder.
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 40 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                               District Court - Cambridge
                                                                                                         Docket Number:




sometimes emergency matters, such calls are particularly intrusive, distracting, and
disruptive, and – after making it repeatedly clear to the offenders that keep calling that I
do not want to be called – are outright harassing and a severe invasion of my privacy.

        ToCo Warranty and its coconspirators have been determined responsible for,
among other things, causing, through its agents, not less than seven (7) unsolicited sales
calls to my cellphone in violation of the Telephone Consumer Protection Act 47 U.S.C.
§227, et seq. (“TCPA”), and the Massachusetts Telephone Solicitation Act, G.L. c 159C,
et seq. (“MTSA”), both per se violations of the Massachusetts Consumer Protection Act,
G.L. c. 93A et seq., and not less than seventeen (17) calls directly. Indeed, ToCo
Warranty is making telephone solicitations to residents of Massachusetts, selling
“insurance,” without being registered as either an insurer or telephone solicitor, as
Massachusetts law requires.

         Specifically, ToCo Warranty, over the last several weeks, in a conspiracy with
others, in an attempt to solicit the sale of a so called “extended warranty,” caused, without my
prior express written consent, numerous telemarketing calls to my cellphone (508-560-8115)
listed on federal and state do-not-call registries, using automatic telephone dialing systems
(“ATDS”), and spoofing, i.e., displacing the caller identification with a bogus or illegitimate
non-working number, also without disclosing the identity of the party calling, or on whose
behalf the party was calling, all in violation of various civil and criminal provisions of the
TCPA and the MTSA, and the regulations promulgated thereunder, and – since the conduct
is facially and per se unfair and deceptive – in violation of G.L. c. 93A. When these calls
were answered, there would be a pause and audible click, then an agent with a foreign accent
attempting to sell an “extended warranty.” Despite making it clear there was no interest by
way of registration on the do-not-call registry, and through immediately terminating these
harassing calls, the calls continued using other various deceptive spoofed numbers. Since the
offending calls continued for several weeks unabated, interest was feigned, without providing
actual consent, for the sole purpose of trying to identify those responsible. After that interest
was feigned, ToCo Warranty began directly calling my cellphone attempting to solicit the
sales of an alleged vehicle warranty, without my consent.

          ToCo Warranty called on the following dates:
    1.    December 6, 2019, at 10:12 AM EST, from 855-298-8626 – left a voicemail;
    2.    December 6, 2019, at 4:22 PM EST, from 855-298-8626 – missed;
    3.    December 9, 2020, at 1:40 PM, from 855-298-8626 – picked up;
    4.    December 13, 2019, at 11:51 AM EST, from 855-298-8626 – left a voicemail;
    5.    December 17, 2019, at 5:23 PM EST, from 855-298-8626 – no one there when answered;
    6.    December 18, 2019, at 5:25 PM EST, from 855-298-8626 – leaving a voicemail;
    7.    December 23, 2019, at 5:17 PM EST, from 855-298-8626 – no one there when answered;
    8.    December 23, 2019, at 5:19 PM EST, from 855-298-8626 – leaving a voicemail;
    9.    December 27, 2019, at 5:33 PM EST, from 855-298-8626 – no one there when answered;
    10.   December 31, 2019, at 3:25 PM EST, from 855-298-8626 – missed;
    11.   January 6, 2020, at 11:47 PM EST, from 855-298-8626 – leaving a voicemail;
    12.   January 14, 2020, at 5:15 PM EST, from 855-298-8626 – missed;
    13.   February 5, 2020, at 2:52 PM EST, from 855-298-8626 – leaving a voicemail;
    14.   February 12, 2020, at 2:40 PM EST, from 855-298-8626 – missed;
    15.   February 20, 2020, at 10:31, from 855-298-8626 – leaving a voicemail;



                                          Page 2 of 13
    Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 41 of Date
                                                                  73 Filed: 10/20/2020 2:23 PM
                                                                                                            District Court - Cambridge
                                                                                                                      Docket Number:




     16. February 26, 2020, at 1:45 PM EST, from 855-298-8626 – leaving a voicemail; and
     17. March 5, 2020, at 5:49 PM EST, from 855-298-8626 – leaving a voicemail.3

        On the December 6, 2019, at 10:12 AM EST voicemail, ToCo Warranty stated, in
relevant part, that the message was for “Robert” and that the caller’s name was “Stephen”
and that he was “calling in regard to the extended warranty quote … for a Ford F150” and
that this was allegedly “requested online.” In fact, no such request was made online, or
otherwise, and my vehicle is not a Ford F150.

         For the sole purpose of attempting to identify the offenders, upon picking up the third
call, the agent was advised to send me an email, and my email address was provided. At no
time was that agent provided with consent to call my cellphone. Shortly thereafter, an email
was received from michael.brand@tocowarranty.com, providing an “estimate” for a so-
called “Yellow Plan.” In fact, no estimate was requested. The estimate identified Warrantech
as the service contract in which ToCo Warranty sells, and Wesco as the insurer.

        The alleged “warranty” that ToCo Warranty sought to sell is actually not a
warranty at all. It is a “Vehicle Service Contract,” which is considered insurance in
Massachusetts. A license is required to sell insurance in Massachusetts. Specifically, G.L.
c. 175 § 162I specifically states, “A person shall not sell, solicit or negotiate insurance in
the commonwealth for any class or classes of insurance unless the person is licensed for
that line of authority in accordance with sections 162H to 162X, inclusive.”

       ToCo Warranty is not licensed to sell insurance in Massachusetts. Selling
insurance in Massachusetts without a license is a violation of G.L. c. 176D, and G.L. c.
93A, the Massachusetts Consumer Protection Act, as it is an unfair and deceptive to sell
insurance in Massachusetts without a license. To the extent ToCo Warranty would
attempt to deny that it is selling “insurance” for Warrantech, and that it is not the
exclusive agent acting on behalf of Warrantech, such would be contrary to its own
admissions filed with the California Secretary of State. A filing on May 18, 2018 states
ToCo Warranty’s “type of business” is “Insurance, and a filing on May 14, 2020 states
that ToCo Warranty’s “type of business” is “Tele/Direct marketing for Warrantech.”
Likewise, a document filed by ToCo Warranty with the Massachusetts Secretary of State,
dated December 31, 2019, also represents the type of business as “Tele/Direct marketing
for Warrantech.” It is astonishing that ToCo has not registered as a seller of insurance or
with the Office of Consumer Affirs and Business regulation as a telephone solicitor.

        Again, at no time was ToCo Warranty or anyone acting on their behalf
provided with my prior express written consent to repeatedly call my cellphone
(registered on the federal and Massachusetts do-not-call registries), using ATDS, and
spoofing, which is illegal and deceptive. Moreover, at no time was ToCo Warranty
provided consent.



3
 Since calls were received with a delay, and disconnection, there is a basis to believe, and allege, that
ToCo Warranty’s direct calls used a predictive dialer, a form of ATDS.


                                                Page 3 of 13
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 42 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                            District Court - Cambridge
                                                                                                      Docket Number:




        A private right of action exists pursuant to 47 U.S.C.A. § 227(c)(5) of the
Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 for violation of the Federal
Communications Commission’s (FCC) national do-not-call registry, 47 C.F.R. §
64.1200(c)(2) and entity-specific do-not-call list, 47 C.F.R. § 64.1200(d), and regulations
promulgated pursuant to the TCPA protection of telephone subscriber privacy rights
provisions, 47 U.S.C. § 227(c)(1) to (4). 47 C.F.R. § 64.1200(c) and (d) sets forth certain
procedures with which a telemarketer must comply prior to the initiation of a
telemarketing call. Prior to initiating telemarketing calls, the person or entity placing the
call must adopt specific standards. Id. For example, the telemarketer “must have a written
policy, available upon demand, for maintaining a do-not-call list.” A violation of
subsection (d) gives rise to TCPA liability under 47 U.S.C. § 227(c)(5).

        ToCo Warranty’s conduct violates numerous provisions of the TCPA and the
regulations promulgated thereunder, with each violation subject to separate statutory
damages of not less than $500 for negligent violations, and not more than $1,500 for willful
and knowing violations. It is a violation of 47 U.S.C. §227(b)(1)(A)(iii) to cause, without
prior express written consent, a cellphone to be called using an automatic telephone
dialing system (“ATDS”) and/or a prerecorded message. Cellphone are completely off
limits for automated calls. See 47 C.F.R. § 64.1200(a)(iii). Failing to state the
“individual, or other entity that is responsible for initiating the call,” and the contact
phone number, is also a violation. See 47 C.F.R. § 64.1200(b)(1)(2). Violations of these
provisions provides a basis for statutory damages under 47 U.S.C. §227(c)(5) separate
from violations of the Federal Communications Commission’s (FCC) national do-not-call
registry, 47 C.F.R. § 64.1200(c)(2) and entity-specific do-not-call list, 47 C.F.R. §
64.1200(d), and regulations promulgated pursuant to the TCPA protection of telephone
subscriber privacy rights provisions, 47 U.S.C. § 227(c)(1) to (4). In other words, there can
be two violations per call, with damages of $3,000 per call.

         As to the FCC’s national do-not-call registry, 47 C.F.R. § 64.1200(c)(2) and entity-
specific do-not-call list, 47 C.F.R. § 64.1200(d), and regulations promulgated pursuant to
the TCPA protection of telephone subscriber privacy rights provisions, 47 U.S.C. §
227(c)(1) to (4), ToCo Warranty’s conduct violates one or more of the following: (i) 47
C.F.R. § 64.1200(c)(2), by engaging in and/or causing a pattern or practice of initiating
telephone solicitations to my cellphone while said number, at all times relevant, was listed
on the FTC’s do-not-call registry; (ii) 47 C.F.R. § 64.1200(d) by causing telephone
solicitations to be made to my cellphone without first instituting procedures for maintaining
a list of persons who do not wish to receive such calls; (iii) 47 C.F.R. § 64.1200(d)(1) by
failing to provide, upon demand, a do-not-call policy; (iv) 47 C.F.R. § 64.1200(d)(3) by
and through the course of initiating calls for the purposes of a telemarketing solicitation by
repeatedly failing to honor do-not-call requests and continuing to call despite requests not
to be called; (v) 47 C.F.R. § 64.1200(d)(4) by failing to provide a telephone number or
address. Any one of the above violations are grounds for statutory damages under 47
U.S.C. § 227(c)(5).

       ToCo Warranty has conducted its business in complete disregard of the TCPA and
MTSA, and its conduct in any event “caused the calls to be made.” Even if another party
made the initial calls on its behalf, it still cannot escape liability.


                                        Page 4 of 13
     Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 43 of Date
                                                                   73 Filed: 10/20/2020 2:23 PM
                                                                                                        District Court - Cambridge
                                                                                                                  Docket Number:




        Under the law of Massachusetts, as to torts other than negligence causing physical
harm, “a principle [of a non-employee agent] is liable for the torts of his agent committed
within the scope of his employment.” Red v. A.E. Little Co., 256 Mass. 442, 448, 152
N.E. 918, 920 (1926). See Am. Jur. 2d Agency § 264, p. 639 (“A principle is liable for
the tortious acts of an agent which are done within the course and scope of the agent’s
employment.”). Such torts include misrepresentation,4 negligence,5 invasion of privacy,
and other intentional torts.6 The principal’s liability for such tortious acts of its agents is
exclusively vicarious, having been imposed by operation of law notwithstanding the
principal’s lack of fault or involvement in the actionable transaction. Medeiros v.
Middlesex Ins. Co., 48 Mass. App. Ct. 51, 56-57, 716 N.E.2d 1076, 1080 (1999).

         Under Federal law, the TCPA, 47 U.S.C. § 227(c)(5), creating a private cause of
action for violations of the FCC’s national do-not-call registry, 47 C.F.R. §
64.1200(c)(2), and entity-specific do-not-call list, 47 C.F.R. § 64.1200(d), imposes
liability on the telemarketer, and on the person or entity on whose behalf the telephone
calls were made. In addition to the caller, the statutory and regulatory language creates
vicarious liability in the seller for the calls made by its agents. Under the TCPA, as
interpreted by the FCC under federal common law, a person or entity can be liable for
calls made on its behalf even if that person or entity did not directly dial those calls. The
FCC has explained that its “rules generally establish that the party on whose behalf a
solicitation is made bears ultimate responsibility for any violations.” See Rules and
Regulations Implementing the Telephone Consumer Protection Act of 1991,
Memorandum and Order, 10 FCC Rcd. 12391, 12397, ¶ 13 (1995). In 2008, the FCC
reiterated, “a company on whose behalf a telephone solicitation is made bears the
responsibility for any violations.” See Rules and Regulations Implementing the
Telephone Consumer Protection Act of 1991. Request of ACA International for
Clarification and Declaratory Ruling, CG 02-278, 23 F.C.C.R. 559 at ¶10 (Jan. 4, 2008)
(specifically recognizing “on behalf of” liability in the context of a Robocall sent to a
consumer by a third party on another entity’s behalf under 47 U.S.C. 227(b)). In May of
2013, the FCC reinforced this issue. See In re Rules and Regulations Implementing the
Tel. Consumer Prot. Act of 1991, --- FCC Rcd. --- (F.C.C. May 9, 2013) (hereinafter
“2013 FCC Ruling Order”) (clarifying that “a seller … may be vicariously liable under
federal common law agency-related principles for violations of either section 227(b) or
227(c) committed by telemarketers that initiate calls to market its products or
services.”). Where profitable businesses hire others in an effort to hide their role in
telemarketing campaigns, the FCC has ruled, in a wide variety of situations, that
companies may be held vicariously liable for calls made on their behalf, including when

4
  See Restatement Third, Agency §§ 7.04, 7.08, comment c. See Haskell v. Starbird, 152 Mass. 117, 142
N.E. 695, 696 (1890); Rousseau v. Gelinas, 24 Mass. App. Ct. 154, 157-158, 507 N.E.2d 265, 268 (1987);
Makino, U.S.A., Inc. v. Metlife Capital Credit Corp., 25 Mass. App. Ct. 302, 313, 518 N.E.2d 519, 525
(1988); Putnam v. DeRosa, 963 F.2d 480, 483-484 (1st Cir. 1992) (applying Mass. law) (principal “is liable
for harm flowing from the misrepresentations of its agents, made with its actual or apparent authority.”).
5
    New England Mica Co. v. Waltham Factories, 301 Mass. 56, 60, 16 N.E.2d 81, 83 (1938).
6
  Worcester Ins. Co. v. Fells Acres Day School, Inc., 408 Mass. 393, 404, 558 N.E.2d 958, 967 (1990)
(assault); Veranda Beach Club Ltd. Partnership v. Western Sur. Co., 936 F.2d 1364, 1376, 33 Fed. R. Evid.
Serv. 809, 20 Fed. R. Serv. 3d 409 (1st Cir. 1991) (applying Mass. law) (forged bonds).



                                              Page 5 of 13
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 44 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                            District Court - Cambridge
                                                                                                      Docket Number:




the companies knowingly benefit from the calls. See In the Matter of the Joint Petition
Filed by Dish Network, LLC, the United States of Am., & the States of California, Illinois.
N. Carolina, & Ohio for Declaratory Ruling Concerning the Tel. Consumer Prot. Act
(TCPA) Rules, 28 F.C.C.R. 6574, 6588 (2013) (“FCC Vicarious Liability Order”).
       As the FCC explained:

        [T]he seller is in the best position to monitor and police TCPA
       compliance by third-party telemarketers. We thus agree that, consistent
       with the statute’s consumer protection goals, potential seller liability will
       give the seller appropriate incentives to ensure that their telemarketers
       comply with our rules. By contrast, allowing the seller to avoid potential
       liability by outsourcing its telemarketing activities to unsupervised third
       parties would leave consumers in many cases without an effective remedy
       for telemarketing intrusions. This would particularly be so if the
       telemarketers were judgment proof, unidentifiable, or located outside the
       United States, as is often the case. Id; see also id. at 6593 (“we see no
       reason that a seller should not be liable under those provisions for calls
       made by a third-party telemarketer when it has authorized that
       telemarketer to market its goods or services. In that circumstance, the
       seller has the ability, through its authorization, to oversee the conduct of
       its telemarketers, even if that power to supervise is unexercised”)”

        ToCo Warranty is properly deemed to have initiated all the calls prior to their own
direct calls and is liable under a number of theories even if ToCo Warranty did not
directly place all the calls. Further, it is evident the conduct was perpetrated in the course
of a conspiracy, and in such instance, all conspirators are jointly and severally liable.
Finally, the calls were made exclusively on behalf of Warrantech, as its selling agent, in
addition to ToCo Warranty’s liability as agent, Warrantech is also liable as principle.

        The TCPA, 47 U.S.C. 227(b)(3) provides consumers harmed by violations of the
TCPA with the right to sue, seeking statutory damages of $500 per violation, and the
court can order triple damages for willful or knowing violations, or $1,500 per call.
“Willfully or knowingly” requires only the intent to make calls, regardless of any intent
to violate the TCPA. Standard Mutual Ins. Co. v. Lay, 2012 WL 1377599 (4th Dist. April
20, 2012). Under the TCPA, corporate officers may be held personally liable even though
acting on behalf of the corporation. See e.g., Hoops & Associates, P.C. v. Financial
Solutions and Associates, Inc., 395 S.W. 3d 594 (Mo. Ct. App. E.D. 2013) reh’g and/or
transfer denied (Mar. 14, 2013) and transfer denied, (Apr. 30, 2013).

        ToCo Warranty, through its agents, willfully and knowingly violated the TCPA
numerous times, making numerous calls using spoofing and ATDS, to a number registered
on the do-not-call registry, all without consent, and making calls directly without consent.
Just considering ToCo Warranty’s own direct calls, of which there were seventeen (17),
ToCo Warranty is liable under the TCPA for sum-certain statutory damages of not less than
$8,500 ($17,000 assuming use of ATDS), subject to trebling for willful and knowing
violations thereof. Here, without question, ToCo Warranty’s conduct was willful and
knowing, subjecting ToCo Warranty to $25,500 ($51,000 assuming use of ATDS – and


                                        Page 6 of 13
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 45 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                            District Court - Cambridge
                                                                                                      Docket Number:




there is a basis to allege that ToCo Warranty used an ATDS) in damages under the TCPA
for its own direct conduct alone.

        ToCo Warranty also violated the MTSA directly, in several respects, entitling me
to damages of not less than $5,000.00 per violation. Here there have been several –
certainly not less than two (2) violations thereof. For example, ToCo Warranty’s direct
violations include, inter alia, failure to register as a telephone solicitor in Massachusetts,
and calling a Massachusetts number registered on the Massachusetts do-not-call registry.
See G.L. c. 159C, et seq., and regulations promulgated thereunder for a list of all
violations. Indeed, it is not even possible to obtain the Massachusetts do-not-call registry
without registering in Massachusetts as a telephone solicitor.

        ToCo Warranty also violated the regulations promulgated under G.L. c. 159C; 201
CMR 12.02 (6). For example, the regulations state, “[a]ll telephone solicitors engaging in
unsolicited telephonic sales calls of Massachusetts consumers must institute procedures for
honoring the list of Massachusetts consumers who have elected not to receive unsolicited
telephonic sales calls in compliance with G.L. c. 159C and 201 CMR 12.00 et seq.,” and
further, that “[a]ll telephone solicitors engaging in unsolicited telephonic sales calls of
Massachusetts consumers shall, at the beginning of such call, disclose [(b) the correct name
of the telemarketing company that employs the individual telemarketer who is making the
call; [and] (c) the correct name of the ultimate seller whose goods or services are being
offered by means of the telemarketing call] … within the first minute of a telephonic sales
call …” ToCo Warranty’s call center failed to do this. Here, ToCo Warranty’s agent who
made the initial calls did not disclose who they were or on whose behalf they were calling,
and ToCo Warranty, although it identified themselves, ToCo Warranty did not identify
Warrantech or Wesco, while ToCo was selling exclusively for Warrantech and Wesco.

       The MTSA provides separate and independent jurisdiction over out-of-state or
non-resident defendants to an action or proceeding thereunder. See G.L. c. 159C § 13.

        ToCo Warranty also violated the Telemarketing Sales Rule 16 CFR 310 et seq.
(“TSR”) in several respects. ToCo Warranty violated the TSR by “[f]ailing to transmit or
cause to be transmitted the telephone number, and, when made available by the
telemarketer’s carrier, the name of the telemarketer, to any caller identification service in
use by a recipient of a telemarketing call; … the name of the seller … on behalf of which
a telemarketing call is placed, and the sellers customer service telephone number…” 16
CFR 310.4 (a)(8). As a further example, ToCo Warranty violated the TSR by engaging in
a “Pattern of calls.” Specifically, under 16 CFR 310.4 (b)(1) of the TSR, “it is an abusive
telemarketing act or practice and violation of [the TSR] for a telemarketer to engage in,
or for a seller to cause a telemarketer to engage in, the following conduct: (i) causing any
telephone to ring, or engaging any person in telephone conversation, repeatedly or
continuously with intent to annoy, abuse, or harass any person at the called number, and
… (iii) initiating any outbound telephone call to a person when: (A) That person
previously has stated that he or she does not with to receive an outbound telephone call
made by or on behalf of the seller whose goods or services are being offered … (B) That
person’s telephone number is on the ‘do-not-call’ registry, maintained by the



                                        Page 7 of 13
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 46 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                           District Court - Cambridge
                                                                                                     Docket Number:




Commission, of persons who do not wish to receive outbound telephone calls to induce
the purchase of good or services unless the seller or telemarketer: (1) Can demonstrate
that the seller has obtained the express agreement in writing, of such person to place calls
to that person. Such written agreement shall clearly evidence such person’s authorization
that calls made by or on behalf of a specific party may be placed to that person, and shall
include the telephone number to which the calls may be placed and the signature of that
person; or (2) Can demonstrate that the seller has an established business relationship
with such person, and that person has not stated that he or she does not wish to receive
outbound telephone calls under paragraph (b)(1)(iii)(A) of this section …”

        Aside from ToCo Warranty’s conduct being facially unfair and deceptive, in
violation of the Massachusetts Consumer Protection Act, G.L. c. 93A, the above statutory
and regulatory violations are also per se violations of G.L. c. 93A.

      The CMR states in relevant part:

      Without limiting the scope of any other rule, regulation or statute, an act or
      practice is a violation of G.L. c. 93A, § 2 if: (1) It is oppressive or
      otherwise unconscionable in any respect; or … (3) It fails to comply with
      existing statutes, rules, regulations or laws, meant for the protection of the
      public’s health, safety, or welfare promulgated by the Commonwealth or
      any political subdivision thereof intended to provide the consumers of thus
      Commonwealth protection; or (4) It violates the Federal Trade Commission
      Act, the Federal Consumer Credit Protection Act or other Federal consumer
      protection statutes within the purview of G.L. c. 93A, §2.

      940 C.M.R. 3.16

        The calls have been harassing, interfered with sleep, invaded privacy, caused wear
and tear, battery usage, and use of paid-for cell services, causing expense adequate to
have standing under G.L. c. 93A. A court would likely award punitive damages, not less
than twice actual damages and up to three times, under G.L. c. 93A, as to the company, its
officers, and other coconspirators – separately and independently – without the right of
contribution. Accordingly, in addition to damages under the TCPA and MTSA, this letter
makes demand for damages under G.L. c. 93A in the amount of $10,000, which includes
actual damages, i.e., phone wear and tear and pay for services, invasion of privacy,
trouble and nuisance, and the time and expense researching and investigating in order to
identify the offender and to write this letter to get the calls to stop, which is compensable
under G.L. c. 93A. See Casavant v. Norwegian Cruise Line, Ltd., 76 Mass. App. Ct. 73,
79, 919 N.E.2d 165, 170 (2009). Review granted, 456 Mass. 1106, 925 N.E.2d 864
(2010) (litigation requiring expense of “time, money and effort” constitutes “injury”
under G.L. c. 93A).

                                         DEMAND

       This letter demands ToCo Warranty immediately provide its do-not-call policy,



                                        Page 8 of 13
    Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 47 of Date
                                                                  73 Filed: 10/20/2020 2:23 PM
                                                                                                            District Court - Cambridge
                                                                                                                      Docket Number:




immediately stop calling my cellphone, immediately provide the identities and contact
information of all those agents or companies who made the spoofed calls on ToCo
Warranty’s behalf (assuming ToCo Warranty did not directly make all of the initial
spoofed calls), and if ToCo Warranty is claiming it obtained my consent or information
from a third party, and that party is claiming that consent was provided, that ToCo
Warranty immediately provide the identity of the party along with all evidence of alleged
consent, and if ToCo Warranty has commercial liability insurance, that ToCo Warranty
notice its insurer, and provide that insurer’s name and contact information.

            In addition, this letter demands:

     (i)     That ToCo Warranty, within five (5) days, pay, as required under the provisions
             of the TCPA, sum-certain statutory damages in the amount of $7,000, for its
             agent’s not less than fourteen (14) violations thereof, trebled to $21,000 for
             willful and knowing violations thereof (seven calls, with not less than two (2)
             violations per call – use of ATDS, and calls to a number on the FTC’s do-not-
             call registry);

     (ii)    That ToCo Warranty, within five (5) days, pay, as required under the provisions
             of the TCPA, sum-certain statutory damages in the amount of $8,500, for the
             not less than seventeen (17) direct violations thereof, trebled to $25,500 for
             willful and knowing violations thereof, as a compromise;7

     (iii) That ToCo Warranty, within five (5) days, pay, as required under the provisions
           of the MTSA, sum-certain statutory damages in the amount of $15,000 for its
           agent’s not less than three (3) violations thereof (failure to register, spoofing,
           and calling on Massachusetts do-not-call registry) – as a compromise;8

     (iv) That ToCo Warranty, within five (5) days, pay, as required under the provisions
          of the MTSA, sum-certain statutory damages in the amount of $10,000 for its
          not less than two (2) direct violations thereof (failure to register, and calling on
          Massachusetts do-not-call registry) – as a compromise;

     (v)     That ToCo Warranty and/or its coconspirators pay actual damages, subject to
             G.L. c. 93A, in the amount of $10,000, in compensation for actual damages, for
             invasion of privacy, intrusion upon seclusion, nuisance, and other actual harms.

        While an action under the TCPA and MTSA may commence immediately against
all parties, in the event ToCo Warranty wishes to resolve this matter, no action will be
brought before the expiration of five (5) days. With respect to the G.L. c. 93A claims, if
ToCo Warranty believes the demands are unreasonable, it may investigate the facts and
the law and counter with a reasonable offer of settlement within, as noted above, 30 days
only in the event that ToCo Warranty has assets or a place of business in Massachusetts

7
  There is evidence, and a basis to allege, that ToCo Warranty used ATDS, in which case, there would be
two violations per each of its calls and thus double these damages.
8
  There is a basis to seek $5,000 per each of the not less than seventeen (17) unsolicited calls as well.


                                                Page 9 of 13
    Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 48 of Date
                                                                  73 Filed: 10/20/2020 2:23 PM
                                                                                                              District Court - Cambridge
                                                                                                                        Docket Number:




as otherwise this demand is not required and a action may commence without delay.

                                  LITIGATION HOLD NOTICE

       ToCo Warranty, and each of its officers, directors, administrators, employees,
subcontractors, shareholders, agents, insurers, and successors and assigns as the case may
be, and any other party who may have materials relevant to the claims described in this
demand letter (the “Litigation Hold Parties”), are hereby put on notice of litigation hold.
This Litigation Hold applies to those similarly situated. 9

        This notice extends to ALL the “Litigation Hold Parties” as defined supra. It is
the responsibility of the recipient of this notice of litigation hold to properly identify and
notice ALL the Litigation Hold Parties and immediately and properly notice them

        Any and all materials or records relating to the subject of this demand letter must be
retained and preserved, including but not limited to all emails, call logs, audio recordings,
contracts with third parties or its agents as well as the audio records of your agents, and any
alleged prior express written consent (which would be a fraud if it is claimed to exist). This
notice extends to information in ToCo Warranty’s custody and control relating to any and
all claims by any person, company, or entity, accusing it of violating the TCPA, MTSA, or
the consumer protection act of any state, or that which may be relevant to this claim. The
scope of this litigation hold is broad, as aside from this claim, a class action claim is
seriously being contemplated.

       Accordingly, the Litigation Hold Parties must not destroy, conceal or alter any
paper or electronic files or communications or data generated by and/or stored on any
computer or storage media (e.g. hard disks, thumb drives, compact disks, tapes, cloud
storage, etc.). Such files shall be considered to include all those devices on which
communications involving company business take place, such as but not limited to
computer consoles, cell phones, smart phones, tablets, laptops, whether stored on
company site or elsewhere.

        Communications subject to this notice of litigation hold shall include but are not
limited to that sent and received via e-mail, chat, texts, blogs, telephone, and via
websites, and including communications such as voicemails. Data shall include but are
not limited to contracts with agents or third parties, contracts with customers, call
records, marketing records, client communications and records, and accounting records,
and all complaints, (“Discoverable Data”). Discoverable Data shall include security
records as well as past, present, and future audio and/or video surveillance of those areas
where Discoverable Data is kept and where access may be gained. Any changes in
security policies or practices that would degrade the security of anything that may
constitute Discoverable Data will be met with extreme scrutiny and would likely result is
severe consequences.

9
  A class action is under serious consideration due to the fact that the necessary elements exist to certify a
class; (1) adequate class definition, (2) ascertainability, (3) numerosity, (4) commonality, (5) typicality, (6)
adequacy, and (7) with the necessary requirements in Rule 23(b).


                                                Page 10 of 13
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 49 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                            District Court - Cambridge
                                                                                                      Docket Number:




        Electronic documents and the storage media on which they reside contain relevant
discoverable information beyond what may be bound in printed documents, e.g., author,
creation dates, and other metadata. Therefore, even where a paper copy exists, the
electronic versions are still subject to this notice of litigation hold. Moreover, paper
documents may contain unique information created after they were printed (e.g.,
handwriting, signatures, marginalia, drawings, annotations, or highlighting, etc.), and so
even while electronic versions of these documents exist, these paper versions are relevant
and subject to this notice of litigation hold.

        Careful attention should be paid to the proper continued security and preservation
of that involving any alleged “prior express written consent” that may be claimed (and
which would be a fraud if it is claimed to exist) in any defense to the claims herein, with
preservation of evidence to include: (i) authentication, i.e., the means of authenticating
the identity of the person allegedly signing; (ii) security, i.e., the binding of the alleged
signature to the alleged document and proof of non-alterability after the alleged signature
has been fixed thereto; and (iii) record retention, i.e., that involving secure storage and
those who have access, and the records and communications created as a result of any
prior express written consent.

         Although a motion may be brought for an order preserving documents and other
data from destruction, your obligation to preserve documents and other data arises
independently from any filing of a compliant, motion, or court order. In other words, the
filing of a complaint or service thereof is not a prerequisite to compliance with a
litigation hold obligation. Specifically, the duty to preserve evidence arises when that
party knew or reasonably would have known that such evidence might be relevant to a
possible action, and most certainly, as is the case here, at the time a party is on notice.
See, e.g., Linnen v. A.H. Robins Co., Inc., 10 Mass. L. Rptr. 189, 1999 WL 462015
(Mass. Super. Ct. 1999) (Brassard, J.); Townsend v. American Insulated Panel Co., Inc.,
174 F.R.D. 1, 3, 37 Fed. R. Serv. 3d 1166 (D. Mass. 1997)

        ToCo Warranty must take every reasonable step to preserve the materials subject
to this notice of litigation hold until the final resolution of this matter. This may include,
but would not be limited to, an obligation to discontinue all data destruction and backup
media recycling policies.

       With regard to data created subsequent to the date of this letter, relevant evidence
should not be destroyed and you are to take the appropriate steps required to avoid
destruction of such evidence. It would be wise to seek legal advice to ensure your
compliance with this notice of litigation hold.

                                  WARNING NOTICE

       Should it be discovered that ToCo Warranty failed to comply with the above
notice of litigation hold, such would have severe consequences. With respect to court
proceedings against ToCo Warranty, the court may award sanctions up to default
judgment. See Fletcher v. Dorchester Mut. Ins. Co., 437 Mass. 544, 551, 773 N.E.2d 420,



                                        Page 11 of 13
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 50 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                            District Court - Cambridge
                                                                                                      Docket Number:




426 (2002) (saying that “if spoliation occurs in violation of a discovery order, various
sanctions, including dismissal or judgment by default, may be imposed for that
violation.”); Keene v. Brigham and Women’s Hosp., Inc., 439 Mass. 223, 234-37, 786
N.E.2d 824, 833-35 (2003) (saying that in “the spoliation context (like in the discovery
context), a judge has broad discretion to impose a variety of sanctions against the
defendant for the breach of its statutory duty to retain the plaintiff's missing records …
default judgment is committed to the sound discretion of the judge, with such sanction of
default judgment being available upon a finding of willfulness or bad faith.)

      Should ToCo Warranty fail to respond within five days to the TCPA and
MTSA demands, notice will be made to all relevant parties, and an action will be
brought against all parties seeking the all statutory damages and available remedies.

        Should ToCo Warranty fail to respond within 30 days to this G.L. c. 93A
demand (if applicable), an action will be brought against ToCo Warranty and
officers in their individual personal capacities seeking, inter alia, treble actual
damages as to each officer. In addition, court costs, and attorney fees.

         Be advised, under G.L. c. 93A, corporate officers may be held personally liable
without needing to pierce the corporate vale. See Nader v. Citron, 372 Mass. 96, 360
N.E.2d 870 (1977) (abrogated on other grounds by, Iannacchino v. Ford Motor Co., 451
Mass. 623, 888 N.E.2d 879 (2008)). Specifically, “corporate officers can be held personally
liable for participating in unfair and deceptive business practices.” Bolen v. Paragon
Plastics, Inc., 754 F. Supp. 221, 228 (D. Mass. 1990), citing Nader v. Citron, 372 Mass. 96,
103, 360 N.E.2d 870, 875 (1977) (abrogated on other grounds by, Iannacchino v. Ford
Motor Co., 451 Mass. 623, 888 N.E.2d 879 (2008)) and Manning v. Zuckerman, 388 Mass.
8, 10, 444 N.E.2d 1262, 1263 (1983); See also, Hoch v. Porrazzo, 2005 Mass. App. Div.
61, 62, 2005 WL 1383340 (2005) and cases cited; Shaw v. Yellin, 2008 Mass. App. Div.
141, 2008 WL 2627637 (2008), decision aff’d, 75 Mass. App. Ct. 1103, 912 N.E.2d 1040
(2009) (personal liability of corporation's shareholders and officers for unfair and deceptive
acts under G.L. c. 93A); Musi v. Blair, 2011 Mass. App. Div. 51, 2011 WL 704745 (2011)
(liability under G.L. c. 93A for one who acted on behalf of company and played a key role
in its operation); Adelphia Agios Demetrios, LLC v. Arista Development, LLC, 2013 WL
1622675 (D. Mass. 2013) (case involves G.L. c. 93A claims against officer of an
LLC); George Hyman Const. Co. v. Gateman, 16 F. Supp. 2d 129 (D. Mass. 1998); See
also Shaw v. Yellin, 2008 Mass. App. Div. 141, 2008 WL 2627637 (2008), decision aff'd,
75 Mass. App. Ct. 1103, 912 N.E.2d 1040 (2009).

        ToCo Warranty’s principle officers may be liable for claims under G.L. c. 93A, as
well as under the TCPA and MTSA, whereby claims against the principle officers may be
brought, these officers are also subject to personal jurisdiction in Massachusetts under the
explicit statutory provisions of the MTSA, as well as the provisions of the Massachusetts
Long Arm Statute, G.L c. 223A. Accordingly, should ToCo Warranty fail to respond with
a reasonable offer, a complaint will be filed naming ToCo Warranty and its officers in
their individual and personal capacities.




                                        Page 12 of 13
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 51 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                   District Court - Cambridge
                                                                                             Docket Number:




       Please do not send paper correspondence to either of my Martha’s Vineyard
Residences. Unless otherwise noticed, please direct all paper correspondence, if any,
to my all-season mailing address at 103 Prospect Street, Wakefield MA 01880.

                                          Very Truly Yours,




                                          Robert A. Doane




                                    Page 13 of 13
Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 52 of Date
                                                              73 Filed: 10/20/2020 2:23 PM
                                                                         District Court - Cambridge
                                                                                   Docket Number:




                                                                                 Exhibit 5
                         Exhibit 5
      Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 53 of Date
                                                                    73 Filed: 10/20/2020 2:23 PM
                                                                                                District Court - Cambridge
                                                                                                          Docket Number:




                             TOCO WARRANTY CORP


June 12, 2020

Robert A. Doane                                       (via regular mail and email)
103 Prospect Street
Wakefield, MA 01880
robertdoane@rcn.com


       RE:      Correspondence dated May 28, 2020 and June 3, 2020

Dear Mr. Doane:

Toco Warranty Corp is in receipt of your letters. While the company sympathizes with anyone
experiencing a stressful time and desire not to be disturbed, it is apparent that the claims in your
letter are quite different from the facts as we understand them.

Toco does not engage in “robo calling” or “spoofing” of phones numbers. Toco calls only
prospective customers who have first contacted the company, expressed an interest in the product
that it markets, and provided consent to be contacted. All calls originate in the US and are made
under the company’s phone number.

On December 6, 2019, a request was logged via Toco’s online portal providing the name “Robert
Doane” and using the email address robertdoane@pokemail.net. As part of the online quote
request process, the user clicked the below consent language. This same user provided the
contact phone number 508-560-8115.




Upon reaching the prospect Robert Doane by phone on December 9, 2019, the email contact was
updated per the prospect’s verbal instruction on the call to robertdoane@rcn.com. Per your
correspondence, both this email and the phone number are your correct contact information. It is
Toco position that you initiated contact with the Company via its web portal, provided your
information and consent to be contacted regarding a quote for a vehicle service contract. It is
Toco’s position that it has not violated any state or federal law.

                                                  1
      Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 54 of Date
                                                                    73 Filed: 10/20/2020 2:23 PM
                                                                                                 District Court - Cambridge
                                                                                                           Docket Number:




I trust that this will resolve the matter. Should you choose to act on the threats of litigation in
this matter, including threats to sue individuals, Toco will vigorously defend any such action,
and seek recovery of costs for any frivolous claims, as applicable.


                                                       Sincerely,




                                                       John K. Rentz
                                                       General Counsel




                                                  2
Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 55 of Date
                                                              73 Filed: 10/20/2020 2:23 PM
                                                                         District Court - Cambridge
                                                                                   Docket Number:




                                                                                 Exhibit 6
                         Exhibit 6
      Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 56 of Date
                                                                    73 Filed: 10/20/2020 2:23 PM
                                                                                           District Court - Cambridge
                                                                                                     Docket Number:




                            TOCO WARRANTY CORP


June 23, 2020

Robert A. Doane                                     (via regular mail and email)
103 Prospect Street
Wakefield, MA 01880
robertdoane@rcn.com


       RE:      Email correspondence dated June 12, 2020

Dear Mr. Doane:

On June 12, 2020, I replied on behalf of Toco Warranty Corp to your correspondence, and
described Toco’s position that on December 6, 2019, a request was logged via Toco’s online
portal providing the name “Robert Doane” and using the email address
robertdoane@pokemail.net. As part of the online quote request process, the user clicked on
consent language. This same user provided the contact phone number 508-560-8115. Upon
reaching the prospect Robert Doane by phone on December 9, 2019, the email contact was
updated per the prospect’s verbal instruction on the call to robertdoane@rcn.com.

By email reply on June 12, 2020, you replied from this same email address, and requested
additional information pertaining to the consent, including whether any IP address was captured,
and any preceding website information. After looking further into the matter, Toco can provide
the following information:

Request submitted to Toco website was directed from Google ad id: 726630554.1575584437
ip_address: 156.96.151.132

Information entered:
Name: Robert Doane
Phone: (508) 560-8115
Address: West Tisbury, MA 02575
Email: robertdoane@pokemail.net
Vehicle Year: 2016
Vehicle Make: Ford
Vehicle Model: F150
Avg Miles Per Year: 17,500
Submitted: 12/6/2019 7:03AM




                                               1
      Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 57 of Date
                                                                    73 Filed: 10/20/2020 2:23 PM
                                                                                                 District Court - Cambridge
                                                                                                           Docket Number:




As stated in my previous letter, it is Toco’s position that it has not violated any state or federal
law, and acted reasonably and in reliance on the consent provided.


                                                       Sincerely,




                                                       John K. Rentz
                                                       General Counsel




                                                   2
Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 58 of Date
                                                              73 Filed: 10/20/2020 2:23 PM
                                                                         District Court - Cambridge
                                                                                   Docket Number:




                                                                                 Exhibit 7
                         Exhibit 7
        Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 59 of Date
                                                                      73 Filed: 10/20/2020 2:23 PM
                                                                                                            District Court - Cambridge
                                                                                                                      Docket Number:

                                          Robert A. Doane
                                     Martha’s Vineyard Residence
                            Twenty-One New Lane and Seventy Blackthorn Road
                                        West Tisbury, MA 02575
                                                 ____
                                         robertdoane@rcn.com

Mailing Address

103 Prospect Street
Wakefield, MA 01880                                                                        Facsimile 888.712.2724
                                                  2 July 2020

                                   CONFIDENTIAL AND URGENT

    Sent Via Facsimile – 817-785-6701
    Ricardo Pina
    Director
    Warrantech Corporation
    2200 Highway 121 Ste 100
    Bedford, TX 76021-5983

            RE:       Immediate Demand to Cease and Desist, Immediate Demand under the
                      Federal Telephone Consumer Protection Act, and the Massachusetts
                      Telephone Solicitation Act; 30-day demand under the Massachusetts
                      Consumer Protection Act; Notice of Litigation Hold.

    Mr. Pina:

            This letter is directed to Warrantech Corporation, and to each of its officers in
    their individual and personal capacities (collectively “Warrantech”), as well as other
    conspirators to the below-described common scheme, including but not limited to Toco
    Warranty. (“Toco”), who had already been sent a G.L. c. 93A pre-suit demand and failed
    to respond with a reasonable offer as G.L. c. 93A requires.1

            I am listed on federal and state do-not-call registries. I am the trustee of several
    trusts with various legal obligations and responsibilities. I am the power of attorney and
    caretaker for my elderly parents, and stepmother who presently suffers from dementia. I
    am frequently in my car traveling. I have several other responsibilities requiring focus
    and attention. I have a sleep disorder often requiring me to sleep odd hours during the
    day. I do not want to be bothered, interrupted, or distracted by telephone solicitations
    when I have clearly expressed to the world I do not want to be bothered by them. Given
    my circumstances, and the requirement I answer my phone to address important and
    sometimes emergency matters, such calls are particularly intrusive, distracting, and
    disruptive, and – after making it repeatedly clear to the offenders that keep calling that I
    do not want to be called – are outright harassing and a severe invasion of my privacy.



    1
     As later explained in this demand letter, Warrantech has thirty (30) days to respond to the demands made
    under G.L. c. 93A, before an action may commence thereunder.
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 60 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                              District Court - Cambridge
                                                                                                        Docket Number:




        Warrantech, in conspiracy with Toco Warranty, has been determined responsible
for, among other things, causing, through its agents, not less than seven (7) unsolicited
sales calls to my cellphone in violation of the Telephone Consumer Protection Act 47
U.S.C. §227, et seq. (“TCPA”), and the Massachusetts Telephone Solicitation Act, G.L. c
159C, et seq. (“MTSA”), both per se violations of the Massachusetts Consumer
Protection Act, G.L. c. 93A et seq., and not less than seventeen (17) calls directly.
Indeed, ToCo Warranty is making, exclusively on behalf of Warrantech, telephone
solicitations to residents of Massachusetts, selling “insurance,” without being registered
as either an insurer or telephone solicitor, as Massachusetts law requires.

         Specifically, ToCo Warranty, over the course of several weeks several weeks, in an
attempt to solicit the sale of a so called “extended warranty,” as agent for, and exclusively on
behalf of Warrantech, caused, without my prior express written consent, numerous
telemarketing calls to my cellphone (508-560-8115) listed on federal and state do-not-call
registries, using automatic telephone dialing systems (“ATDS”), and spoofing, i.e.,
displacing the caller identification with a bogus or illegitimate non-working number, also
without disclosing the identity of the party calling, or on whose behalf the party was calling,
all in violation of various civil and criminal provisions of the TCPA and the MTSA, and the
regulations promulgated thereunder, and – since the conduct is facially and per se unfair and
deceptive – in violation of G.L. c. 93A. When these calls were answered, there would be a
pause and audible click, then an agent with a foreign accent attempting to sell an “extended
warranty.” Despite making it clear there was no interest by way of registration on the do-not-
call registry, and through immediately terminating these harassing calls, the calls continued
using other various deceptive spoofed numbers. Since the offending calls continued for
several weeks unabated, interest was feigned, without providing actual consent, for the sole
purpose of trying to identify those responsible. After that interest was feigned, ToCo
Warranty began directly calling my cellphone, without my consent, attempting to solicit the
sales of an alleged vehicle warranty, exclusively on behalf of Warrantech.

         ToCo Warranty called exclusively on behalf of Warrantech on the following dates:
   1.    December 6, 2019, at 10:12 AM EST, from 855-298-8626 – left a voicemail;
   2.    December 6, 2019, at 4:22 PM EST, from 855-298-8626 – missed;
   3.    December 9, 2020, at 1:40 PM, from 855-298-8626 – picked up;
   4.    December 13, 2019, at 11:51 AM EST, from 855-298-8626 – left a voicemail;
   5.    December 17, 2019, at 5:23 PM EST, from 855-298-8626 – no one there when answered;
   6.    December 18, 2019, at 5:25 PM EST, from 855-298-8626 – leaving a voicemail;
   7.    December 23, 2019, at 5:17 PM EST, from 855-298-8626 – no one there when answered;
   8.    December 23, 2019, at 5:19 PM EST, from 855-298-8626 – leaving a voicemail;
   9.    December 27, 2019, at 5:33 PM EST, from 855-298-8626 – no one there when answered;
   10.   December 31, 2019, at 3:25 PM EST, from 855-298-8626 – missed;
   11.   January 6, 2020, at 11:47 PM EST, from 855-298-8626 – leaving a voicemail;
   12.   January 14, 2020, at 5:15 PM EST, from 855-298-8626 – missed;
   13.   February 5, 2020, at 2:52 PM EST, from 855-298-8626 – leaving a voicemail;
   14.   February 12, 2020, at 2:40 PM EST, from 855-298-8626 – missed;
   15.   February 20, 2020, at 10:31, from 855-298-8626 – leaving a voicemail;
   16.   February 26, 2020, at 1:45 PM EST, from 855-298-8626 – leaving a voicemail; and




                                         Page 2 of 11
    Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 61 of Date
                                                                  73 Filed: 10/20/2020 2:23 PM
                                                                                                            District Court - Cambridge
                                                                                                                      Docket Number:




     17. March 5, 2020, at 5:49 PM EST, from 855-298-8626 – leaving a voicemail.2

        On the December 6, 2019, at 10:12 AM EST voicemail, ToCo Warranty stated, in
relevant part, that the message was for “Robert” and that the caller’s name was “Stephen”
and that he was “calling in regard to the extended warranty quote … for a Ford F150” and
that this was allegedly “requested online.” In fact, no such request was made online, or
otherwise, and my vehicle is not a Ford F150.

         For the sole purpose of attempting to identify the offenders, upon picking up the third
call, the agent was advised to send me an email, and my email address was provided. At no
time was that agent provided with consent to call my cellphone. Shortly thereafter, an email
was received from michael.brand@tocowarranty.com, providing an “estimate” for a so-
called “Yellow Plan.” In fact, no estimate was requested. The estimate identified Warrantech
as the service contract in which ToCo Warranty sells, and Wesco as the insurer.

        The alleged “warranty” that ToCo Warranty sought to sell is actually not a
warranty at all. It is a “Vehicle Service Contract,” which is considered insurance in
Massachusetts. A license is required to sell insurance in Massachusetts. Specifically, G.L.
c. 175 § 162I specifically states, “A person shall not sell, solicit or negotiate insurance in
the commonwealth for any class or classes of insurance unless the person is licensed for
that line of authority in accordance with sections 162H to 162X, inclusive.”

        ToCo Warranty is not licensed to sell insurance in Massachusetts, nor is
Warrantech. Selling insurance in Massachusetts without a license is a violation of G.L. c.
176D, and G.L. c. 93A, the Massachusetts Consumer Protection Act, as it is an unfair and
deceptive to sell insurance in Massachusetts without a license. To the extent ToCo
Warranty would attempt to deny that it is selling “insurance” for Warrantech, and that it
is not the exclusive agent acting on behalf of Warrantech, such would be contrary to its
own admissions filed with the California Secretary of State. A filing on May 18, 2018
states ToCo Warranty’s “type of business” is “Insurance, and a filing on May 14, 2020
states that ToCo Warranty’s “type of business” is “Tele/Direct marketing for
Warrantech.” Likewise, a document filed by ToCo Warranty with the Massachusetts
Secretary of State, dated December 31, 2019, also represents the type of business as
“Tele/Direct marketing for Warrantech.” It is astonishing that ToCo has not registered as
a seller of insurance or with the Office of Consumer Affairs and Business regulation as a
telephone solicitor.

         Again, at no time was ToCo Warranty, or Warrantech, or anyone acting on
their behalf of either, provided with my prior express written consent to repeatedly call
my cellphone (registered on the federal and Massachusetts do-not-call registries), using
ATDS, and spoofing, which is illegal and deceptive. Moreover, at no time was ToCo
Warranty, or Warrantech, provided with my consent to call my cellphone to attempt to
solicit business.


2
 Since calls were received with a delay, and disconnection, there is a basis to believe, and allege, that
ToCo Warranty’s direct calls used a predictive dialer, a form of ATDS.


                                                Page 3 of 11
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 62 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                            District Court - Cambridge
                                                                                                      Docket Number:




        A private right of action exists pursuant to 47 U.S.C.A. § 227(c)(5) of the
Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227 for violation of the Federal
Communications Commission’s (FCC) national do-not-call registry, 47 C.F.R. §
64.1200(c)(2) and entity-specific do-not-call list, 47 C.F.R. § 64.1200(d), and regulations
promulgated pursuant to the TCPA protection of telephone subscriber privacy rights
provisions, 47 U.S.C. § 227(c)(1) to (4). 47 C.F.R. § 64.1200(c) and (d) sets forth certain
procedures with which a telemarketer must comply prior to the initiation of a
telemarketing call. Prior to initiating telemarketing calls, the person or entity placing the
call must adopt specific standards. Id. For example, the telemarketer “must have a written
policy, available upon demand, for maintaining a do-not-call list.” A violation of
subsection (d) gives rise to TCPA liability under 47 U.S.C. § 227(c)(5).

        ToCo Warranty’s conduct violates numerous provisions of the TCPA and the
regulations promulgated thereunder, with each violation subject to separate statutory
damages of not less than $500 for negligent violations, and not more than $1,500 for willful
and knowing violations. It is a violation of 47 U.S.C. §227(b)(1)(A)(iii) to cause, without
prior express written consent, a cellphone to be called using an automatic telephone
dialing system (“ATDS”) and/or a prerecorded message. Cellphone are completely off
limits for automated calls. See 47 C.F.R. § 64.1200(a)(iii). Failing to state the
“individual, or other entity that is responsible for initiating the call,” and the contact
phone number, is also a violation. See 47 C.F.R. § 64.1200(b)(1)(2). Violations of these
provisions provides a basis for statutory damages under 47 U.S.C. §227(c)(5) separate
from violations of the Federal Communications Commission’s (FCC) national do-not-call
registry, 47 C.F.R. § 64.1200(c)(2) and entity-specific do-not-call list, 47 C.F.R. §
64.1200(d), and regulations promulgated pursuant to the TCPA protection of telephone
subscriber privacy rights provisions, 47 U.S.C. § 227(c)(1) to (4). In other words, there can
be two violations per call, with damages of $3,000 per call.

         As to the FCC’s national do-not-call registry, 47 C.F.R. § 64.1200(c)(2) and entity-
specific do-not-call list, 47 C.F.R. § 64.1200(d), and regulations promulgated pursuant to
the TCPA protection of telephone subscriber privacy rights provisions, 47 U.S.C. §
227(c)(1) to (4), ToCo Warranty’s conduct violates one or more of the following: (i) 47
C.F.R. § 64.1200(c)(2), by engaging in and/or causing a pattern or practice of initiating
telephone solicitations to my cellphone while said number, at all times relevant, was listed
on the FTC’s do-not-call registry; (ii) 47 C.F.R. § 64.1200(d) by causing telephone
solicitations to be made to my cellphone without first instituting procedures for maintaining
a list of persons who do not wish to receive such calls; (iii) 47 C.F.R. § 64.1200(d)(1) by
failing to provide, upon demand, a do-not-call policy; (iv) 47 C.F.R. § 64.1200(d)(3) by
and through the course of initiating calls for the purposes of a telemarketing solicitation by
repeatedly failing to honor do-not-call requests and continuing to call despite requests not
to be called; (v) 47 C.F.R. § 64.1200(d)(4) by failing to provide a telephone number or
address. Any one of the above violations are grounds for statutory damages under 47
U.S.C. § 227(c)(5).

       ToCo Warranty has conducted its business in complete disregard of the TCPA and
MTSA, and its conduct in any event “caused the calls to be made.” Even if another party
made the initial calls on its behalf, it still cannot escape liability.


                                        Page 4 of 11
     Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 63 of Date
                                                                   73 Filed: 10/20/2020 2:23 PM
                                                                                                        District Court - Cambridge
                                                                                                                  Docket Number:




        Under the law of Massachusetts, as to torts other than negligence causing physical
harm, “a principle [of a non-employee agent] is liable for the torts of his agent committed
within the scope of his employment.” Red v. A.E. Little Co., 256 Mass. 442, 448, 152
N.E. 918, 920 (1926). See Am. Jur. 2d Agency § 264, p. 639 (“A principle is liable for
the tortious acts of an agent which are done within the course and scope of the agent’s
employment.”). Such torts include misrepresentation,3 negligence,4 invasion of privacy,
and other intentional torts.5 The principal’s liability for such tortious acts of its agents is
exclusively vicarious, having been imposed by operation of law notwithstanding the
principal’s lack of fault or involvement in the actionable transaction. Medeiros v.
Middlesex Ins. Co., 48 Mass. App. Ct. 51, 56-57, 716 N.E.2d 1076, 1080 (1999).

         Under Federal law, the TCPA, 47 U.S.C. § 227(c)(5), creating a private cause of
action for violations of the FCC’s national do-not-call registry, 47 C.F.R. §
64.1200(c)(2), and entity-specific do-not-call list, 47 C.F.R. § 64.1200(d), imposes
liability on the telemarketer, and on the person or entity on whose behalf the telephone
calls were made. In addition to the caller, the statutory and regulatory language creates
vicarious liability in the seller for the calls made by its agents. Under the TCPA, as
interpreted by the FCC under federal common law, a person or entity can be liable for
calls made on its behalf even if that person or entity did not directly dial those calls. The
FCC has explained that its “rules generally establish that the party on whose behalf a
solicitation is made bears ultimate responsibility for any violations.” See Rules and
Regulations Implementing the Telephone Consumer Protection Act of 1991,
Memorandum and Order, 10 FCC Rcd. 12391, 12397, ¶ 13 (1995). In 2008, the FCC
reiterated, “a company on whose behalf a telephone solicitation is made bears the
responsibility for any violations.” See Rules and Regulations Implementing the
Telephone Consumer Protection Act of 1991. Request of ACA International for
Clarification and Declaratory Ruling, CG 02-278, 23 F.C.C.R. 559 at ¶10 (Jan. 4, 2008)
(specifically recognizing “on behalf of” liability in the context of a Robocall sent to a
consumer by a third party on another entity’s behalf under 47 U.S.C. 227(b)). In May of
2013, the FCC reinforced this issue. See In re Rules and Regulations Implementing the
Tel. Consumer Prot. Act of 1991, --- FCC Rcd. --- (F.C.C. May 9, 2013) (hereinafter
“2013 FCC Ruling Order”) (clarifying that “a seller … may be vicariously liable under
federal common law agency-related principles for violations of either section 227(b) or
227(c) committed by telemarketers that initiate calls to market its products or
services.”). Where profitable businesses hire others in an effort to hide their role in
telemarketing campaigns, the FCC has ruled, in a wide variety of situations, that
companies may be held vicariously liable for calls made on their behalf, including when

3
  See Restatement Third, Agency §§ 7.04, 7.08, comment c. See Haskell v. Starbird, 152 Mass. 117, 142
N.E. 695, 696 (1890); Rousseau v. Gelinas, 24 Mass. App. Ct. 154, 157-158, 507 N.E.2d 265, 268 (1987);
Makino, U.S.A., Inc. v. Metlife Capital Credit Corp., 25 Mass. App. Ct. 302, 313, 518 N.E.2d 519, 525
(1988); Putnam v. DeRosa, 963 F.2d 480, 483-484 (1st Cir. 1992) (applying Mass. law) (principal “is liable
for harm flowing from the misrepresentations of its agents, made with its actual or apparent authority.”).
4
    New England Mica Co. v. Waltham Factories, 301 Mass. 56, 60, 16 N.E.2d 81, 83 (1938).
5
  Worcester Ins. Co. v. Fells Acres Day School, Inc., 408 Mass. 393, 404, 558 N.E.2d 958, 967 (1990)
(assault); Veranda Beach Club Ltd. Partnership v. Western Sur. Co., 936 F.2d 1364, 1376, 33 Fed. R. Evid.
Serv. 809, 20 Fed. R. Serv. 3d 409 (1st Cir. 1991) (applying Mass. law) (forged bonds).



                                              Page 5 of 11
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 64 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                          District Court - Cambridge
                                                                                                    Docket Number:




the companies knowingly benefit from the calls. See In the Matter of the Joint Petition
Filed by Dish Network, LLC, the United States of Am., & the States of California, Illinois.
N. Carolina, & Ohio for Declaratory Ruling Concerning the Tel. Consumer Prot. Act
(TCPA) Rules, 28 F.C.C.R. 6574, 6588 (2013) (“FCC Vicarious Liability Order”).
       As the FCC explained:

        [T]he seller is in the best position to monitor and police TCPA
       compliance by third-party telemarketers. We thus agree that, consistent
       with the statute’s consumer protection goals, potential seller liability will
       give the seller appropriate incentives to ensure that their telemarketers
       comply with our rules. By contrast, allowing the seller to avoid potential
       liability by outsourcing its telemarketing activities to unsupervised third
       parties would leave consumers in many cases without an effective remedy
       for telemarketing intrusions. This would particularly be so if the
       telemarketers were judgment proof, unidentifiable, or located outside the
       United States, as is often the case. Id; see also id. at 6593 (“we see no
       reason that a seller should not be liable under those provisions for calls
       made by a third-party telemarketer when it has authorized that
       telemarketer to market its goods or services. In that circumstance, the
       seller has the ability, through its authorization, to oversee the conduct of
       its telemarketers, even if that power to supervise is unexercised”)”

         Warrantech is properly deemed to have initiated all the calls and is liable under a
number of theories even if Warrantech did not directly place all the calls. Further, it is
evident the conduct was perpetrated in the course of a conspiracy, and in such instance,
all conspirators are jointly and severally liable. Finally, the calls were made by ToCo
Warranty exclusively on behalf of Warrantech, as its selling agent, to which Warrantech
is liable as principle of its agent, Toco Warranty.

        The TCPA, 47 U.S.C. 227(b)(3) provides consumers harmed by violations of the
TCPA with the right to sue, seeking statutory damages of $500 per violation, and the
court can order triple damages for willful or knowing violations, or $1,500 per call.
“Willfully or knowingly” requires only the intent to make calls, regardless of any intent
to violate the TCPA. Standard Mutual Ins. Co. v. Lay, 2012 WL 1377599 (4th Dist. April
20, 2012). Under the TCPA, corporate officers may be held personally liable even though
acting on behalf of the corporation. See e.g., Hoops & Associates, P.C. v. Financial
Solutions and Associates, Inc., 395 S.W. 3d 594 (Mo. Ct. App. E.D. 2013) reh’g and/or
transfer denied (Mar. 14, 2013) and transfer denied, (Apr. 30, 2013).

        Warrantech, through its agents, willfully and knowingly violated the TCPA
numerous times, making numerous calls using spoofing and ATDS, to a number registered
on the do-not-call registry, all without consent, and making calls directly without consent.
Just considering Warrantech agents own direct calls, of which there were seventeen (17),
Warrantech is liable under the TCPA for sum-certain statutory damages of not less than
$8,500 ($17,000 assuming use of ATDS), subject to trebling for willful and knowing
violations thereof. Here, without question, ToCo Warranty’s conduct, on behalf of
Warrantech, was willful and knowing, subjecting Warrantech to $25,500 ($51,000


                                        Page 6 of 11
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 65 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                            District Court - Cambridge
                                                                                                      Docket Number:




assuming use of ATDS – and there is a basis to allege that ToCo Warranty, on behalf of
Warrantech, used an ATDS) in damages under the TCPA for its own direct conduct alone.

        Warrantech’s agent, Toco Warranty, also violated the MTSA directly, in several
respects, entitling me to damages of not less than $5,000.00 per violation. Here there
have been several – certainly not less than two (2) violations thereof. For example,
violations include, inter alia, failure to register as a telephone solicitor in Massachusetts,
and calling a Massachusetts number registered on the Massachusetts do-not-call registry.
See G.L. c. 159C, et seq., and regulations promulgated thereunder for a list of all
violations. Indeed, it is not even possible to obtain the Massachusetts do-not-call registry
without registering in Massachusetts as a telephone solicitor.

        Warrantech’s agent, Toco Warranty, also violated the regulations promulgated
under G.L. c. 159C; 201 CMR 12.02 (6). For example, the regulations state, “[a]ll
telephone solicitors engaging in unsolicited telephonic sales calls of Massachusetts
consumers must institute procedures for honoring the list of Massachusetts consumers who
have elected not to receive unsolicited telephonic sales calls in compliance with G.L. c.
159C and 201 CMR 12.00 et seq.,” and further, that “[a]ll telephone solicitors engaging in
unsolicited telephonic sales calls of Massachusetts consumers shall, at the beginning of
such call, disclose [(b) the correct name of the telemarketing company that employs the
individual telemarketer who is making the call; [and] (c) the correct name of the ultimate
seller whose goods or services are being offered by means of the telemarketing call] …
within the first minute of a telephonic sales call …” Here, ToCo Warranty’s agent who
made the initial calls did not disclose who they were or on whose behalf they were calling,
and ToCo Warranty, although it identified themselves, did not identify Warrantech or
Wesco, while ToCo was selling exclusively for Warrantech and Wesco.

       The MTSA provides separate and independent jurisdiction over out-of-state or
non-resident defendants to an action or proceeding thereunder. See G.L. c. 159C § 13.

        Warrantech’s agent, Toco Warranty, through its agent, also violated the
Telemarketing Sales Rule 16 CFR 310 et seq. (“TSR”) in several respects. Toco
Warranty’s agent violated the TSR by “[f]ailing to transmit or cause to be transmitted the
telephone number, and, when made available by the telemarketer’s carrier, the name of
the telemarketer, to any caller identification service in use by a recipient of a
telemarketing call; … the name of the seller … on behalf of which a telemarketing call is
placed, and the sellers customer service telephone number…” 16 CFR 310.4 (a)(8). ToCo
Warranty, on behalf of Warrantech, also violated the TSR by engaging in a “Pattern of
calls.” Specifically, under 16 CFR 310.4 (b)(1) of the TSR, “it is an abusive
telemarketing act or practice and violation of [the TSR] for a telemarketer to engage in,
or for a seller to cause a telemarketer to engage in, the following conduct: (i) causing any
telephone to ring, or engaging any person in telephone conversation, repeatedly or
continuously with intent to annoy, abuse, or harass any person at the called number, and
… (iii) initiating any outbound telephone call to a person when: (A) That person
previously has stated that he or she does not with to receive an outbound telephone call
made by or on behalf of the seller whose goods or services are being offered … (B) That



                                        Page 7 of 11
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 66 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                           District Court - Cambridge
                                                                                                     Docket Number:




person’s telephone number is on the ‘do-not-call’ registry, maintained by the
Commission, of persons who do not wish to receive outbound telephone calls to induce
the purchase of good or services unless the seller or telemarketer: (1) Can demonstrate
that the seller has obtained the express agreement in writing, of such person to place
calls to that person. Such written agreement shall clearly evidence such person’s
authorization that calls made by or on behalf of a specific party may be placed to that
person, and shall include the telephone number to which the calls may be placed and the
signature of that person; or (2) Can demonstrate that the seller has an established business
relationship with such person, and that person has not stated that he or she does not wish
to receive outbound telephone calls under paragraph (b)(1)(iii)(A) of this section …”

       Aside from Warrantech’s agent, ToCo Warranty’s conduct being facially unfair
and deceptive, in violation of the Massachusetts Consumer Protection Act, G.L. c. 93A,
the above statutory and regulatory violations are also per se violations of G.L. c. 93A.

      The CMR states in relevant part:

      Without limiting the scope of any other rule, regulation or statute, an act or
      practice is a violation of G.L. c. 93A, § 2 if: (1) It is oppressive or
      otherwise unconscionable in any respect; or … (3) It fails to comply with
      existing statutes, rules, regulations or laws, meant for the protection of the
      public’s health, safety, or welfare promulgated by the Commonwealth or
      any political subdivision thereof intended to provide the consumers of thus
      Commonwealth protection; or (4) It violates the Federal Trade Commission
      Act, the Federal Consumer Credit Protection Act or other Federal consumer
      protection statutes within the purview of G.L. c. 93A, §2.

      940 C.M.R. 3.16

        The calls have been harassing, interfered with sleep, invaded privacy, caused wear
and tear, battery usage, and use of paid-for cell services, causing expense adequate to
have standing under G.L. c. 93A. A court would likely award punitive damages, not less
than twice actual damages and up to three times, under G.L. c. 93A, as to the company, its
officers, and other coconspirators – separately and independently – without the right of
contribution. Accordingly, in addition to damages under the TCPA and MTSA, this letter
makes demand for damages under G.L. c. 93A in the amount of $10,000, which includes
actual damages, i.e., phone wear and tear and pay for services, invasion of privacy,
trouble and nuisance, and the time and expense researching and investigating in order to
identify the offender and to write this letter to get the calls to stop, which is compensable
under G.L. c. 93A. See Casavant v. Norwegian Cruise Line, Ltd., 76 Mass. App. Ct. 73,
79, 919 N.E.2d 165, 170 (2009). Review granted, 456 Mass. 1106, 925 N.E.2d 864
(2010) (litigation requiring expense of “time, money and effort” constitutes “injury”
under G.L. c. 93A).

       Toco Warranty received a pre-suit 30-day G.L. c. 93A demand and in response,
attempted to allege that my consent was provided on its website. In fact, my consent was



                                        Page 8 of 11
    Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 67 of Date
                                                                  73 Filed: 10/20/2020 2:23 PM
                                                                                                            District Court - Cambridge
                                                                                                                      Docket Number:




not provided on the website alleged. Toco Warranty was asked to provide whatever
evidence they believed to have had. After receipt of this evidence, it was clear that the
consent was fraudulent, as the IP address originated from an anonymizer. Moreover, it is
clear from this evidence that no system was in place to verify that the party signing the
consent electronically is in fact who they say they are. In such circumstances, it is not
reasonable to rely on such consent, and it should not have been acted upon. Toco Warranty,
despite requests, has also failed to provide a do-not-call policy on demand, evidencing that it
does not have a policy, or measures in place to prevent making calls to those who do not
want to be contacted.

                                                DEMAND

        This letter demands Warrantech’s agents immediately provide their do-not-call
policies, immediately stop calling my cellphone, immediately provide the identities and
contact information of all those agents or companies who made the spoofed calls
(assuming Warrantech’s agent, ToCo Warranty, did not directly make all of the initial
spoofed calls), and if Warrantech has commercial liability insurance, that Warrantech
notice its insurer, and provide that insurer’s name and contact information.

            In addition, this letter demands:

     (i)     That Warrantech, within five (5) days, pay, as required under the provisions of
             the TCPA, sum-certain statutory damages in the amount of $7,000, for Toco
             Warranty’s agent’s not less than fourteen (14) violations thereof, trebled to
             $21,000 for willful and knowing violations thereof (seven calls, with not less
             than two (2) violations per call – use of ATDS, and calls to a number on the
             FTC’s do-not-call registry);

     (ii)    That Warrantech, within five (5) days, pay, as required under the provisions of
             the TCPA, sum-certain statutory damages in the amount of $8,500, for its
             agent’s, ToCo Warranty’s, not less than seventeen (17) direct violations thereof,
             trebled to $25,500 for willful and knowing violations thereof, as a compromise;6

     (iii) That Warrantech, within five (5) days, pay, as required under the provisions of
           the MTSA, sum-certain statutory damages in the amount of $15,000 for ToCo
           Warranty’s agent’s not less than three (3) violations thereof (failure to register,
           spoofing, and calling on Massachusetts do-not-call registry) – as a
           compromise;7

     (iv) That Warrantech, within five (5) days, pay, as required under the provisions of
          the MTSA, sum-certain statutory damages in the amount of $10,000 for its
          agent’s, ToCo Warranty’s not less than two (2) direct violations thereof (failure
          to register, and calling on Massachusetts do-not-call registry) – as a

6
  There is evidence, and a basis to allege, that ToCo Warranty used ATDS, in which case, there would be
two violations per each of its calls and thus double these damages.
7
  There is a basis to seek $5,000 per each of the not less than seventeen (17) unsolicited calls as well.


                                                Page 9 of 11
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 68 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                        District Court - Cambridge
                                                                                                  Docket Number:




         compromise;

   (v)   That Warrantech and/or its coconspirators pay actual damages, subject to G.L.
         c. 93A, in the amount of $10,000, in compensation for actual damages, for
         invasion of privacy, intrusion upon seclusion, nuisance, and other actual harms.

        While an action under the TCPA and MTSA may commence immediately against
all parties, in the event Warrantech wishes to resolve this matter, no action will be
brought before the expiration of five (5) days. With respect to the G.L. c. 93A claims, if
Warrantech believes the demands are unreasonable, it may investigate the facts and the
law and counter with a reasonable offer of settlement within, as noted above, 30 days
only in the event that Warrantech has assets or a place of business in Massachusetts as
otherwise this demand is not required and a action may commence without delay.

                            LITIGATION HOLD NOTICE

       Warrantech has already received a litigation hold, and that litigation hold is
incorporated herein by reference.

                                 WARNING NOTICE

        To reiterate, should it be discovered that Warrantech failed to comply with the
above notice of litigation hold, such would have severe consequences. With respect to
court proceedings against Warrantech, the court may award sanctions up to default
judgment. See Fletcher v. Dorchester Mut. Ins. Co., 437 Mass. 544, 551, 773 N.E.2d 420,
426 (2002) (saying that “if spoliation occurs in violation of a discovery order, various
sanctions, including dismissal or judgment by default, may be imposed for that
violation.”); Keene v. Brigham and Women’s Hosp., Inc., 439 Mass. 223, 234-37, 786
N.E.2d 824, 833-35 (2003) (saying that in “the spoliation context (like in the discovery
context), a judge has broad discretion to impose a variety of sanctions against the
defendant for the breach of its statutory duty to retain the plaintiff's missing records …
default judgment is committed to the sound discretion of the judge, with such sanction of
default judgment being available upon a finding of willfulness or bad faith.)

       Should Warrantech fail to respond within five days to the TCPA and MTSA
demands, notice will be made to all relevant parties, and an action will be brought
against all parties seeking the all statutory damages and available remedies.

       Should Warrantech fail to respond within 30 days to this G.L. c. 93A
demand (if applicable), an action will be brought against Warrantech and its agents
and their officers in their individual personal capacities seeking, inter alia, treble
actual damages as to each officer. In addition, court costs, and attorney fees.

       Be advised, under G.L. c. 93A, corporate officers may be held personally liable
without needing to pierce the corporate vale. See Nader v. Citron, 372 Mass. 96, 360
N.E.2d 870 (1977) (abrogated on other grounds by, Iannacchino v. Ford Motor Co., 451



                                      Page 10 of 11
  Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 69 of Date
                                                                73 Filed: 10/20/2020 2:23 PM
                                                                                            District Court - Cambridge
                                                                                                      Docket Number:




Mass. 623, 888 N.E.2d 879 (2008)). Specifically, “corporate officers can be held personally
liable for participating in unfair and deceptive business practices.” Bolen v. Paragon
Plastics, Inc., 754 F. Supp. 221, 228 (D. Mass. 1990), citing Nader v. Citron, 372 Mass. 96,
103, 360 N.E.2d 870, 875 (1977) (abrogated on other grounds by, Iannacchino v. Ford
Motor Co., 451 Mass. 623, 888 N.E.2d 879 (2008)) and Manning v. Zuckerman, 388 Mass.
8, 10, 444 N.E.2d 1262, 1263 (1983); See also, Hoch v. Porrazzo, 2005 Mass. App. Div.
61, 62, 2005 WL 1383340 (2005) and cases cited; Shaw v. Yellin, 2008 Mass. App. Div.
141, 2008 WL 2627637 (2008), decision aff’d, 75 Mass. App. Ct. 1103, 912 N.E.2d 1040
(2009) (personal liability of corporation's shareholders and officers for unfair and deceptive
acts under G.L. c. 93A); Musi v. Blair, 2011 Mass. App. Div. 51, 2011 WL 704745 (2011)
(liability under G.L. c. 93A for one who acted on behalf of company and played a key role
in its operation); Adelphia Agios Demetrios, LLC v. Arista Development, LLC, 2013 WL
1622675 (D. Mass. 2013) (case involves G.L. c. 93A claims against officer of an
LLC); George Hyman Const. Co. v. Gateman, 16 F. Supp. 2d 129 (D. Mass. 1998); See
also Shaw v. Yellin, 2008 Mass. App. Div. 141, 2008 WL 2627637 (2008), decision aff'd,
75 Mass. App. Ct. 1103, 912 N.E.2d 1040 (2009).

        Warrantech principle officers may be liable for claims under G.L. c. 93A, as well
as under the TCPA and MTSA, whereby claims against the principle officers may be
brought, these officers are also subject to personal jurisdiction in Massachusetts under the
explicit statutory provisions of the MTSA, as well as the provisions of the Massachusetts
Long Arm Statute, G.L c. 223A. Accordingly, should Warrantech fail to respond with a
reasonable offer, a complaint will be filed naming Warrantech and its officers in their
individual and personal capacities.

       Please do not send paper correspondence to either of my Martha’s Vineyard
Residences. Unless otherwise noticed, please direct all paper correspondence, if any,
to my all-season mailing address at 103 Prospect Street, Wakefield MA 01880.

                                              Very Truly Yours,




                                              Robert A. Doane




                                        Page 11 of 11
Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 70 of 73
Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 71 of 73
Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 72 of 73
Case 1:20-cv-12067-ADB Document 1-1 Filed 11/19/20 Page 73 of Date
                                                              73 Filed: 10/20/2020 2:23 PM
                                                                         District Court - Cambridge
                                                                                   Docket Number:
